Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 1 of 85




                 Exhibit 2
    Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 2 of 85




                        UNITED STATES DISTRICT COURT

                       SOUTHERN DISTRICT OF NEW YORK




    Petróleos de Venezuela, S.A., PDVSA Petróleo, S.A. and PDV Holding, Inc.
                                    Plaintiffs

                                       v.

               MUFG Union Bank, N.A. and GLAS Americas, LLC
                              Defendants



                             19 Civ. No. 10023-KPF



___________________________________________________________________________




                                 Expert Report

                                March 16, 2020
          Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 3 of 85




                                                      TABLE OF CONTENTS

ACADEMIC BACKGROUND ......................................................................................................... 1

PURPOSE OF THIS REPORT.......................................................................................................... 1

EXECUTIVE SUMMARY................................................................................................................ 3

EXPERT REPORT.......................................................................................................................... 7

FACTUAL BACKGROUND............................................................................................................ 7
          A.         PDVSA and PDVSA Petróleo As Sociedades Anónimas ............................. 7
          B.         The Organic Law for the Financial Administration of the Public
                     Sector ................................................................................................................ 15
          C.         Contracts of National Interest Under the Venezuelan Constitution ....... 17
          D.         PDVSA’s Prior Debt Issuances ..................................................................... 19
          E.         The 2016 Exchange Offer ............................................................................... 20
          F.         Representations Within the Governing Documents.................................. 22
          G.         The Current Lawsuit ...................................................................................... 30

I.        CONTRACTS OF NATIONAL INTEREST: AN INTRODUCTION .................. 30
          A.         Contracts of National Interest: Historical Usage and Other
                     Considerations ................................................................................................ 30
                     i.         The First Rule of Article 150: The Requirement of National
                                Assembly Approval for Contracts of National Interest “in
                                the cases determined by law” ............................................................ 31
                     ii.        The Second Rule of Article 150: The Requirement of
                                National Assembly Approval for Contracts of National
                                Interest “with foreign official entities or States or with
                                companies not domiciled in Venezuela” ......................................... 31
          B.         The Requirements of a Contract of National Interest as
                     Recognized by Venezuela’s Supreme Tribunal ......................................... 32
       Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 4 of 85




II.    THE GOVERNING DOCUMENTS CANNOT BE CHARACTERIZED AS
       CONTRACTS OF NATIONAL INTEREST BECAUSE THE REPUBLIC IS
       NOT A PARTY TO THE AGREEMENTS............................................................... 34
       A.       It Is Well Settled that the Republic Must Be a Party to a Contract
                In Order for the Contract to Be Considered a Contract of National
                Interest ............................................................................................................. 34
                i.        Venezuela’s Highest Court Has Long Held that Contracts
                          of National Interest Must Include the Republic as a Party ........... 35
                ii.       Consistency of the Requirement that the Republic Must Be
                          a Party with Articles 236 and 226 of the Constitution .................... 41
       B.       Plaintiffs’ Allegations Concerning Contracts of National Interest
                Are Inconsistent with the Constitution and Interpretations of
                Article 150 by the National Assembly and the Venezuelan
                Attorney General ............................................................................................ 43
                i.        Plaintiffs Overlooked Article 236(14) of the Constitution............. 43
                ii.       Plaintiffs’ Allegations Are Inconsistent with Prior
                          Statements of the Legislature and Attorney General ..................... 44

III.   THE GOVERNING DOCUMENTS ARE NOT CONTRACTS OF
       NATIONAL INTEREST UNDER AT LEAST TWO OF THE REMAINING
       CRITERIA RECOGNIZED IN ANDRÉS VELÁSQUEZ ET AL. ............................. 47
       A.       Contracts of National Interest Must Satisfy the General Interests
                of the National Community .......................................................................... 47
       B.       Contracts of National Interest Must Involve the Assumption of
                Obligations Payable During Several Fiscal Years by the National
                Treasury ........................................................................................................... 51

IV.    ADDITIONAL CONSIDERATIONS SUPPORTING MY OPINION
       THAT THE GOVERNING DOCUMENTS ARE NOT CONTRACTS OF
       NATIONAL INTEREST ............................................................................................ 54
       A.       My Opinion Is Consistent with, and Plaintiffs’ Arguments Are
                Inconsistent with, the Financial Administration Law and Other
                Constitutional Provisions Concerning Financing Agreements ................ 55


                                                                                                                                       ii
      Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 5 of 85




      B.        My Opinion Is Further Supported by the Fact That the Governing
                Documents Do Not Qualify as Administrative Contracts, and
                Therefore Cannot Constitute Contracts of National Interest ................... 58

V.    EVEN IF THE GOVERNING DOCUMENTS WERE FOUND TO BE
      CONTRACTS OF NATIONAL INTEREST, A VENEZUELAN COURT
      WOULD LIKELY ENFORCE THE CONTRACTS .................................................. 62
      A.        Official Acts of the Public Administration, Such as the Indenture
                and the Pledge Agreement, Are Entitled to the Presumption of
                Legality Under Venezuelan Law .................................................................. 62
      B.        Under the Principle of Legitimate Expectations and the Rule of
                Venire Contra Factum Proprium Non Valet, the Governing
                Documents Are Valid..................................................................................... 65
                i.        The Principle of Legitimate Expectations ........................................ 65
      C.        Plaintiffs’ Current Lawsuit Violates the Principle of Legitimate
                Expectations..................................................................................................... 69
      D.        The Lawsuit Is Inconsistent with the National Assembly’s
                May 2016 Resolution, Thereby Violating the Principle of
                Legitimate Expectations ................................................................................. 72
      E.        The National Assembly’s September 27, 2016 Resolution, On
                Which Plaintiffs Rely, Is Inconsistent with Supreme Tribunal
                Precedent ......................................................................................................... 73
      F.        The Plaintiffs’ Lawsuit Is Inconsistent with Past Practice, Thereby
                Violating the Principle of Legitimate Expectations ................................... 75

VI.   CONCLUSION ........................................................................................................... 79




                                                                                                                                   iii
Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 6 of 85
          Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 7 of 85




October 28, 2016 (the “Indenture”), the 2020 Notes are secured by a pledge of 50.1% of the
shares of a PDVSA subsidiary, CITGO Holding, Inc. (“CITGO Holding”), which in turn
owns CITGO Petroleum Corporation (“CITGO”), an oil company organized under the
laws of Delaware and headquartered in Houston, Texas. The terms of this pledge are
memorialized in a pledge agreement dated October 28, 2016 (the “Pledge Agreement”),3
the Indenture,4 and the Global Security, 5 (collectively, the “Governing Documents”).

§ 7. According to the lawsuit filed by Plaintiffs (the “Lawsuit”), on October 28, 2019,
PDVSA failed to make a required payment of principal and interest on the 2020 Notes.6
The following day, Plaintiffs brought suit in the Southern District of New York seeking a
declaratory judgement that the 2020 Notes issued by PDVSA were “invalid, illegal, null
and void ab initio, and thus unenforceable.”7 Plaintiffs also sought an injunction enjoining
the enforcement of any rights with respect to the collateral pledged as part of the
transaction.8

§ 8. Plaintiffs argue they are entitled to relief because PDVSA is a state enterprise and
because CITGO is a critically important asset to the country. Plaintiffs contend that the
Governing Documents granting noteholders a security interest in CITGO Holding are
“Contracts of National Interest” 9 concluded with foreign corporations, and therefore
purportedly require the prior approval of the Republic’s legislature (referred to as the
“National Assembly,” “Legislature,” or “Congress”) under Article 150 of the Venezuelan
Constitution currently in force (the “Constitution”). Plaintiffs argue that because the


    pursuant to Rule 144A (such Notes, the ‘Rule 144A Notes’) and originally offered and sold in
    offshore transactions to No-U.S. Persons in reliance on Regulation S (such Notes, the ‘Regulation
    S Note’) shall be issued in the form of one or more fully registered notes without interest coupons
    in global form (the ‘Global Notes’)”), Exhibit    -02, p. 21; see also PDVSA, Face of Note (Oct. 28,
    2016) (HL_019590), Exhibit       -03.
3   Pledge Agreement Between Petróleos de Venezuela, S.A., PDVSA Petróleo, S.A., MUFG Union
    Bank, N.A., GLAS Americas LLC, and Law Debenture Trust Company of New York Dated Oct. 28,
    2016, (ASH_00009011) (“Pledge Agreement”), Exhibit  -04, p. 3.
4   Indenture (HL_002709), Exhibit      -02.
5   PDVSA, Face of Note (Oct. 28, 2016) (HL_019590), Exhibit       -03.
6   Compl., ¶ 9, ECF No. 1 (Oct. 29, 2019) (“Lawsuit”).
7   Id. ¶ 1.
8   Id.
9   Plaintiffs use the term “contracts in the national public interest” throughout their Lawsuit. In this
    report, I use the term “Contracts of National Interest” to refer to all such contracts.
                                                                                                       2
         Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 8 of 85




Governing Documents and the 2020 Notes were not first approved by the National
Assembly, they are invalid and void ab initio under applicable Venezuelan law.

§ 9. I have been asked to opine on the following questions of Venezuelan law in the event
that this Court does not hold the parties to the express application of New York law they
selected in the Governing Documents and finds that Venezuelan law is relevant to the
disputes in the Lawsuit:

        Whether, under Venezuelan law, the Governing Documents are Contracts of
         National Interest and, as such, whether they required the approval of the National
         Assembly; and

        Whether, even assuming the Governing Documents were Contracts of National
         Interest, a Venezuelan court nevertheless would enforce the Governing Documents
         against PDVSA, PDVSA Petróleo, and PDV Holding in light of the Venezuelan
         legal principle that serves to protect the legitimate expectations of parties
         contracting with state enterprises.

§ 10. Attached to this Expert Report is also a list of the documents on which I relied in
preparing this Report.10

                                       EXECUTIVE SUMMARY

§ 11. As a State Corporation (defined infra § 32–§ 33), PDVSA maintains the corporate
form and commercial status of a sociedad anónima, meaning it is a legally distinct entity
from that of its shareholder: the Republic. Accordingly, PDVSA has its own bylaws, board
members, officers, and budget, has the power to form its own subsidiaries, and can take
actions consistent with its governing documents. Venezuelan constitutional law does not
conflate PDVSA with its shareholder—the Republic. Indeed, it would be improper to
conflate the two for constitutional law purposes and, in particular, for analyzing
Contracts of National Interest, both under the Constitution and well-established legal
precedent.

§ 12. Article 150 of the Constitution provides, in part, that “[t]he execution of [Contracts
of National Interest] will require the approval of the National Assembly in the cases
determined by law,” and further states that “no [Contract of National Interest] . . . may be



10   List of Materials Relied On, Exhibit   -05.
                                                                                          3
         Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 9 of 85




executed with. . . companies not domiciled in Venezuela . . . without the approval of the National
Assembly.”11

§ 13. Pursuant to the Constitution, Venezuelan courts are obliged to look to the decisions
of the Constitutional Chamber of the Supreme Tribunal of Justice (the “Constitutional
Chamber”) to determine whether the Governing Documents are Contracts of National
Interest. According to Article 335 of the Constitution, the Constitutional Chamber is the
ultimate arbiter with respect to the content or scope of constitutional norms and
principles, and in such a role has established rules for determining whether an agreement
is considered a Contract of National Interest. 12

§ 14. With regard to the first question I have been asked to consider, after thoughtful
examination of the Constitution, the Constitutional Chamber’s precedent, and other
relevant law, I have reached the conclusion that the Governing Documents entered into
by PDVSA and PDVSA Petróleo are not Contracts of National Interest. I have two main
bases for this opinion:

§ 15. First, the Governing Documents are not Contracts of National Interest because
the Republic is not a party to any of the Governing Documents. The primary rule
established by the Constitutional Chamber, and repeatedly affirmed by respected
Venezuelan legal scholars, is that only contracts to which the Republic is a party qualify
as Contracts of National Interest. This rule—which is consistent with the plain language
of various articles of the Constitution—has been set forth unambiguously in a line of cases
dating back to 1937. The rule was further affirmed by the Constitutional Chamber in the
seminal 2002 case Andrés Velásquez et al.,13 and was more recently reiterated in a 2016




11   Constitution of the Bolivarian Republic of Venezuela, art. 150, Official Gazette N° 5908
     Extraordinary (1999), (emphasis added), Exhibit -32, p. 25.
                                                          T



12   The Constitutional Chamber may review judicial decisions issued by any other courts, including
     of the Political-Administrative Chamber and other chambers of the Supreme Tribunal, if the
     decision being challenged (i) ignored a precedent issued by the Constitutional Court, (ii) made an
     improper application of a constitutional norm or principle, (iii) produced a serious error in its
     interpretation, or (iv) failed to apply constitutional principle or norms. See Organic Law of the
     Supreme Tribunal of Justice, art. 25, Official Gazette N° 39522, (Oct. 1, 2010), Exhibit   T
                                                                                                 -06, pp.
     397.866–67.
13   Decision of the Constitutional Chamber of the Supreme Tribunal of Justice N° 2241, (Sept. 24, 2002)
     (“Andrés Velásquez et al.”), Exhibit -07, p. 14.
                                          T




                                                                                                       4
        Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 10 of 85




decision of the Constitutional Chamber. 14 Under this well-established precedent, if the
Republic is not a contracting party, that fact—considered by itself—suffices to disqualify
the agreement from consideration as a Contract of National Interest.

§ 16. Under Venezuelan law, PDVSA and PDVSA Petróleo are State Corporations duly
incorporated in accordance with the private laws of Venezuela, and are not the Republic
for constitutional and contractual purposes. The Republic is not a party to the Governing
Documents; nor is it a guarantor or signatory. Without the Republic being bound as a
party, the Governing Documents cannot be considered Contracts of National Interest.

§ 17. This conclusion is consistent with both PDVSA’s own actions and practices. Indeed,
I am aware of no instance in which a PDVSA debt issuance was approved by the National
Assembly. I am also unaware of a case holding that a debt instrument involving PDVSA
is a Contract of National Interest. Nor am I aware of any case where a sale of assets owned
by PDVSA was considered to be a Contract of National Interest.




§ 18. Second, at least two of the Constitutional Chamber’s additional criteria for
Contracts of National Interest, as set out in Andrés Velásquez et al., are not met here.
Assuming, contrary to fact, that the Republic was a party to the Governing Documents,
the Constitutional Chamber requires three additional criteria be met for an agreement to
be a Contract of National Interest: (i) the subject of the contract must be decisive or
essential for the realization of the goals and missions of the Venezuelan State; (ii) the
contract must have been concluded for the purpose of addressing—immediately and
directly—requirements of general interest and, therefore, have to deal with assets of
public domain; and (iii) the contract must imply the assumption of obligations payable
by the Republic against the National Treasury during several fiscal years after the one in
which the contract was concluded and, therefore, commit amounts of money and fiscal
resources from the Republic’s future budgets.

§ 19. The Governing Documents lack at least the second and third of these additional
criteria. The subject of the contracts here is the exchange of the notes of a State
Corporation—separate and apart from the Republic—and that State Corporation’s pledge


14   Decision of the Constitutional Chamber of the Supreme Tribunal of Justice N° 618, (July 20, 2016)
     (“Brigitte Acosta Isasis”), Exhibit
                                       T
                                         -08, pp. 19–21.
                                                                                                    5
      Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 11 of 85




of a secured interest in a U.S.-based subsidiary’s assets. The security interests at issue are
shares of a Delaware corporation based in Houston, Texas, whose assets, under the
Constitution and Venezuelan laws, are not assets of public domain. Moreover, PDVSA
did not assume any liabilities payable by the Republic, on behalf of PDVSA, against the
national budget.

§ 20. My opinion that the Governing Documents are not Contracts of National Interest
is reinforced by two additional considerations.

§ 21. First, the National Assembly has established a statutory procedure for financing
agreements (“Financing Agreements”) involving the debt of the Republic and certain
State entities and has defined those instances when approval by the National Assembly
is required. In fact, PDVSA is specifically exempted by statute from seeking the approval
of its Financing Agreements by the National Assembly.

§ 22. Second, under Venezuelan law, Contracts of National Interest are considered
administrative contracts. Administrative contracts are governed—mainly or
predominantly—by Venezuelan Public (i.e., Administrative) Law, and involve sovereign
powers that Plaintiffs do not possess, or even attempt to invoke with regard to the
Governing Documents, such as the right to unilaterally interpret, modify, or terminate the
contracts at issue. Here, the Governing Documents plainly lack these features of
administrative contracts given that they contain express New York choice-of-law
provisions and they do not purport to give PDVSA the unilateral right to interpret,
modify, or terminate the contracts.

§ 23. With regard to the second question I have been asked to consider, it is my opinion
that even if it were found that the Governing Documents were Contracts of National
Interest (and they are not), a Venezuelan court would still enforce these contracts under
the principle of legitimate expectations. Under the presumption of legality, unilateral
decisions taken and contracts executed by the Public Administration (which includes
PDVSA) are presumed to be valid and legitimate. Furthermore, Venezuelan courts affirm
that parties may rely on the legitimate expectations created by prior conduct taken by the
Public Administration as well as contracts entered into with the Public Administration.
Given the principle of legitimate expectations, Venezuelan courts have not hesitated to
ratify the obligations arising from a contract in which the Public Administration is a
contracting party and honor the legitimate expectations of its counterparties, even in
instances where required contracting procedures were not followed by the Public
Administration.

                                                                                             6
      Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 12 of 85




§ 24. Here, the Lawsuit is inconsistent with the past conduct of the Plaintiffs and the
Governing Documents. For decades, PDVSA and its subsidiaries have participated in a
number of debt transactions. And they have continued entering into secured debt
transactions through 2019. I have found no indication that the National Assembly’s
approval was ever sought or obtained by PDVSA or any of its subsidiaries for any of these
transactions, and, prior to the current case, no suggestion by the National Assembly that
such approval would be required. While Plaintiffs claim the Governing Documents differ
from past transactions because they grant a security interest in CITGO, I am unaware of
any precedent that supports this proposition. Further, this proposition is illogical because,
even without the pledge of a security interest, a default by PDVSA would still place
CITGO at risk from creditors.

                                      EXPERT REPORT

§ 25. I will address the two questions posed to me by first providing a brief statement of
the relevant facts and law of this matter bearing on my analysis, which will comprise
(i) the legal structure of PDVSA and PDVSA Petróleo, which are treated under
Venezuelan law as corporations separate from the Republic, (ii) certain financing laws
that serve to exempt PDVSA from seeking National Assembly approval, (iii) the articles
of the Constitution bearing on Contracts of National Interest, and (iv) PDVSA’s past debt
issuances and the Governing Documents. I will then discuss my analysis and opinions,
taking into consideration the Constitution, relevant Venezuelan court opinions, and the
work of Venezuelan scholars.

§ 26. With that framework in mind, I will then analyze the Governing Documents for the
purpose of determining whether the transactions constitute Contracts of National Interest
under Venezuelan law.

§ 27. I will then examine the ways in which Plaintiffs’ Lawsuit violates the principle of
legitimate expectations. In so doing, I analyze the ways in which the Lawsuit is
inconsistent with Plaintiffs’ representations in the Indenture, the Pledge Agreement, and
the interpretation of the law by Plaintiffs on which said representations were made.

                                  FACTUAL BACKGROUND

       A.     PDVSA and PDVSA Petróleo As Sociedades Anónimas

§ 28. PDVSA is an oil and gas company wholly owned by the Republic. It was established
and incorporated in 1975 after the Republic nationalized the country’s petroleum industry
                                                                                            7
        Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 13 of 85




through the publishing of the Organic Law that Reserved to the State the Industry and
Trade of Hydrocarbons (the “Nationalization Law”).15 The Nationalization Law reserved
to the Republic (or companies owned by the Republic) “the exploration of the national
territory in search of oil, asphalt, and other hydrocarbons” as well as “the exploitation of
[hydrocarbons] deposits.”16 Thus, PDVSA was created to manage the internal oil and gas
assets of Venezuela.

§ 29. Article 6 of the Nationalization Law empowered the Republic to “create, under the
legal forms that it consider[ed] appropriate, the enterprises that it deem[ed] necessary for
the regular and efficient development” of such oil exploitation, 17 and PDVSA was created
shortly thereafter by Presidential Decree. 18 PDVSA was established as wholly owned by
the Republic and continues to be so owned pursuant to Article 303 of the Constitution,
which states that the Republic “shall own all the shares of [PDVSA] or of the entity created
to manage the oil industry, except those of [PDVSA’s] subsidiaries, strategic associations,
companies, and any others that have been established or are established as a result of the
business development of PDVSA.” PDVSA Petróleo is a wholly owned subsidiary of
PDVSA, duly incorporated as of November 16, 1978.19


15   Organic Law that Reserved to the State the Industry and Trade of Hydrocarbons, Official Gazette
     N° 1769 Extraordinary (Aug. 29, 1975) (“Nationalization Law”), Exhibit -09, p. 5.T



16   Id. at art. 1 (“Everything related to the exploration of the national territory in search of oil, asphalt,
     and other hydrocarbons, the exploitation of deposits of the same, the manufacture or refinement,
     transport by special routes and warehousing; domestic and foreign trade of the substances
     exploited and refined, and all other works that may be required by their handling, under the terms
     indicated by this law, is reserved for the State, for reasons of national appropriateness.”), Exhibit
         -09, p. 5
17   Id. at art. 6 (“First: [the National Executive] shall create, under the legal forms that it considers
     appropriate, the enterprises that it deems necessary for the regular and efficient development of
     such activities.”), Exhibit     -09, p. 5. Once established, such “companies” are to be governed by
     their own bylaws, pay national taxes, and make contributions for hydrocarbons concessions to the
     Republic. Id. at art. 7, Exhibit      -09, pp. 5–6; see also id. at art. 8 (stating that any “directors,
     administrators, employees and workers of the companies” established pursuant to Article 6, “shall
     not be considered public officials or public employees”), Exhibit         -09, p. 6.
18   According to Article 15 of the Organic Law of Administrative Proceedings, Official Gazette N° 2818
     Extraordinary (July 1, 1981), Exhibit      -10, p. 2, a Decree is an administrative act issued by the
                                                T



     President of the Republic in exercise of sovereign authority (ius imperium). See id. (“The decrees are
     the decisions of greater hierarchy dictated by the President of the Republic. . . .”).
19   See Articles of Incorporation and Bylaws of PDVSA Petróleo, S.A., Title I, PDVSA Form T-3 (Sept.
     16, 2016), Exhibit    -11, at Ex. T3B-2.
                           T




                                                                                                             8
        Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 14 of 85




§ 30. In addition to PDVSA Petróleo, PDVSA has several subsidiaries in Venezuela and
abroad. Relevant to the present Lawsuit, PDVSA’s subsidiary PDV Holding, a wholly
owned subsidiary of PDVSA incorporated in Delaware as of April 21, 1997, 20 owns 100%
of the shares of CITGO Holding,21 which in turn holds 100% of the shares of CITGO, a
U.S.-based refiner, transporter, and marketer of transportation fuels and other industrial
products.22 Through purchases in 1986 and 1990, PDVSA, through its subsidiaries,
purchased the entirety of CITGO. CITGO Holding and CITGO are Delaware corporations.

                          23



§ 31. Pursuant to Article 303 of the Constitution, the Republic holds title to the shares
representing the capital of PDVSA in perpetuity. Article 303 also states that the
aforementioned rule does not apply to PDVSA’s subsidiaries, recognizing that the shares of
PDVSA’s subsidiaries may be sold and even encumbered. 24

§ 32. The Republic’s petroleum industry is the main source of tax revenue for the country,
and PDVSA has played an important role in the Venezuelan economy since its inception.
Notwithstanding this importance, and the fact that PDVSA was established and is owned

20   Certificate of Incorporation of PDV Holding, Inc. (Apr. 21, 1997), Exhibit      -12, at Ex. A, p. 1;
     Offering Circular, PDVSA Form T-3 (Sept. 16, 2016), Exhibit    -13, at Ex. T3E, p. 3.
                                                                          T



21   Offering Circular, supra note 20, Exhibit   -13, at Ex. T3E, p. 3.
                                                 T



22   Id. at pp. 7, A-7.
23




24   PDVSA’s own prospectuses confirm this point. For instance, the prospectus for PDVSA’s 2017
     Notes states: “Under the Venezuelan National Constitution, Venezuela must retain exclusive
     ownership of [PDVSA’s] shares. However, the Venezuelan National Constitution does not require
     Venezuela to retain ownership of [PDVSA’s] subsidiaries’ shares. . . .” PDVSA Listing Prospectus
     For the Issuances of $3,000,000,000 5.25% Notes Due 2017, $3,000,000,000 5.375% Notes Due 2027,
     and $1,500,000,000 5.50% Notes Due 2037 (Dec. 4, 2007), Exhibit       -15, p. 81; Offering Circular,
     supra note 20, Exhibit    -13, at Ex. T3E, p. 129.
                                                                                                       9
        Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 15 of 85




by the Republic, PDVSA is not the same legal entity as the Republic and cannot be
conflated with the Republic. 25 Rather, PDVSA was established and is incorporated as a
“sociedad anónima,” or corporation, with one shareholder. Indeed, the first clause of Title I
of the decree setting forth PDVSA’s bylaws states, “[t]he company shall be named
Petróleos de Venezuela, it shall operate in the form of a sociedad anónima, it shall have the
city of Caracas as its domicile, and it shall have a duration of fifty (50) years counted from
the date of registration of this document in the Commercial Registry. The company shall
be able to establish subsidiaries, agencies or offices in other places of the Republic or
abroad.”26

§ 33. The designation and incorporation of PDVSA as a sociedad anónima has several
implications. First, it means PDVSA is a legal person governed largely by and entitled to
the benefits of Venezuela’s corporate laws (“Private Laws”), meaning it can contract like
other companies, pay taxes, and appoint directors and officers with specific corporate
responsibilities as set forth in its bylaws. Second, under Article 201 of the Venezuelan
Commercial Code (“Commercial Code”), PDVSA’s legal obligations, like those of any
other sociedad anónima, are guaranteed by its capital: the shareholders of a sociedad anónima
are not liable for such debts.27 In the case of PDVSA, this means that under Venezuelan
law, while the Republic is the sole shareholder of PDVSA, the Republic is not liable for
anything more than the capital contributed to PDVSA.28 The Republic is not legally

25   Alfredo Morles Hernández, Curso de Derecho Mercantil (Las sociedades mercantiles) (2010), Exhibit
        -16, p. 846. According to Morles Hernández, by granting legal personality to commercial
     companies, sociedades anónimas included, under Venezuelan law companies are considered legal
     persons (sujetos de derecho) and may acquire their own assets and liabilities. Moreover, companies
     have their own legal capacity, name, address, and nationality, in addition to the quality of
     merchant. José Luis Aguilar Gorrondona, Derecho Civil. Personas (25th ed. 2013), Exhibit    -17.
26   Presidential Decree N° 2184, Official Gazette N° 37588, (Dec. 10, 2002), Exhibit   -18, pp. 326.477–
                                                                                        T



     78.
27   According to Article 201 of the Commercial Code, “[c]ommercial companies are of the following
     types: . . . The corporation in which the obligations are secured up to a certain amount of capital
     and in which the liability of the shareholders is limited to the amount of their shares.” Official
     Gazette N° 475 Extraordinary (Dec. 21, 1955), Exhibit    T
                                                               -19, pp. 20–21.
28   To this point, the Offering Circular for the 8.5% senior notes due 2020, offered by PDVSA and
     guaranteed by PDVSA Petróleo, recognizes: “Since [its] formation . . . [PDVSA] ha[s] been
     operated as a commercial entity, vested with commercial and financial autonomy. The Bolivarian
     Republic of Venezuela is not legally liable for [PDVSA’s] obligations, including [PDVSA’s]
     guarantees of indebtedness, or for the debt or obligations of [PDVSA’s] subsidiaries.” Offering
     Circular, supra note 20, Exhibit   -13, at Ex. T3E, p. 129.
                                        T




                                                                                                      10
Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 16 of 85
        Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 17 of 85




          [Republic] is simply the owner of the shares and, as such, exercises
          administrative control through assemblies to designate the company
          directors. . . .32

§ 35. The distinction between State Corporations, on the one hand, and governmental
departments or agencies of the Republic, on the other, is set forth in the Organic Law of
the Public Administration, which divides the Public Administration into two categories:
The Centralized Administration and the Decentralized Administration.

§ 36. As set forth in Article 15 of the Organic Law of the Public Administration, at the
National level, the Centralized Administration consists of “organs” or Government
departments or agencies, which are described as not having their own legal personality
distinct from the Republic. The Centralized Administration is comprised of (i) the
National Executive (which includes, inter alia, the Presidency of the Republic, the
Executive Vice Presidency of the Republic and the Ministers) as well as (ii) other
departments or agencies—lower in administrative hierarchy and, hence, subordinate to
the National Executive—pertaining to the Executive branch of government. Importantly,
the term “National Executive” encompasses a group of administrative departments of the
Republic without separate and distinct legal personalities of their own.33 It does not
include State Corporations which, as legal entities, have their own legal personalities. In
general, the function of the National Executive is to implement laws, direct the domestic
and foreign policy of the government, assume responsibility for the strategic direction of
the government, formulate, approve, and evaluate public policies and ensure their
implementation, and assess institutional performance and results. 34

§ 37. By contrast, at the National level of government, the Decentralized Administration
is comprised entirely of entities known as “Decentralized Entities,” which have a legal


32   Decision of the Civil Cassation Chamber of the Supreme Court of Justice N° 125, (Dec. 12, 1963)
     (“Compañía Anónima Teléfonos de Venezuela”), Exhibit -25, pp. 11–12.
33   Decision of the Constitutional Chamber of the Supreme Tribunal of Justice N° 2724, (Dec. 18, 2001)
     (“Jhonny García et al.”), Exhibit   -26, pp. 6–7; Decision of the Full Chamber of the Supreme Court
     of Justice N° 142, (Nov. 28, 1988) (“Estrella Sobeida et al.”), Exhibit  -27, pp. 59–61; see also Allan
                                                                              T



     Randolph Brewer-Carías, Principios del Régimen Jurídico de la Organización Administrativa Venezolana
     (1991), Exhibit     -28, pp. 15–16; Allan Randolph Brewer-Carías, Régimen Jurídico de las Empresas
     Públicas en Venezuela (1980), Exhibit    T
                                               -29, p. 24. Said administrative bodies are also commonly
     known as the National Central Administration (Administración Central de la República).
34   Organic Law of the Public Administration, art. 45, Exhibit      T
                                                                      -20, p. 14.
                                                                                                         12
        Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 18 of 85




personality of their own, separate and distinct from that of the Republic. 35 The
Decentralized Administration is composed of Autonomous Institutes (Institutos
Autónomos) created by law, State Corporations, and foundations, as well as civil
associations and partnerships.36 The authority to create Decentralized Entities is contained
in Article 29 of the Organic Law of the Public Administration. 37

§ 38. Article 29 of the Organic Law of the Public Administration permits the creation of
state-owned companies with a commercial purpose, which are governed by private law. The
Venezuelan government has created state-owned companies with commercial purposes
to subject them to private law. The Republic’s budget does not include the budget of state-
owned Decentralized Entities with a commercial purpose. 38

§ 39. Consistent with the distinction established between the Centralized and
Decentralized Administrations, Professors Brewer-Carías and Viloria confirm that “the
fact that [PDVSA] has its own legal personality distinct from the Republic and of the other
territorial entities makes it an autonomous center of imputation of interests [i.e., of rights
and obligations], which gives rise to its own legal regime for the purpose of its patrimony,
responsibility, taxes, contractual matters, etc., which is distinct from that of the
Republic.”39


35   Id. arts. 15, 29, Exhibit   -20, pp. 10, 12.
36   Garrido Rovira, supra note 30 (“[T]he fundamental characteristic of the Decentralized
     Administration is the legal personality of each of the entities that compose it, unlike the Central
     Administration, which is composed by a group of organs whose legal activity is attributable to one
     single person: the Republic. . . .”), Exhibit -22, p. 30.
37   Pursuant to Article 29 of the Organic Law of the Public Administration, the Venezuelan state may
     create functionally decentralized entities either: (i) in the form of private law, in which entities are
     legal persons created according to private law rules which may or may not adopt the business
     form, depending on the purposes and objectives for which they were created and whether the
     fundamental source of their income derives from their own activity or from public contributions,
     respectively; or (ii) in the form of public law, in which a second type of decentralized entities are
     legal persons created and governed by public law norms and may exercise sovereign powers
     (“potestades públicas”). Exhibit    -20, p. 12.
                                         T



38   Organic Law of the Financial Administration of the Public Sector, art. 38, Official Gazette N° 6210
     Extraordinary (Dec. 30, 2015) (“Financial Administration Law”), Exhibit     -30, p. 76; see also
                                                                                     E




39   Allan Randolph Brewer-Carías & Enrique Viloria, El Holding Público (1986), Exhibit          -31, p. 155.
                                                                                                          13
           Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 19 of 85




§ 40. As State Corporations, PDVSA and PDVSA Petróleo have freedom to conclude
contracts and negotiate their terms unencumbered by requirements that would otherwise
govern departments or agencies pertaining to the Central Administration of the Republic.
This freedom derives from (i) the right to economic freedom enshrined in Article 112 of
the Constitution, which sets out that “all persons may freely engage in the economic
activity of their choice, without any limitations other than those provided for in [the]
Constitution and those established by law,”40 and, (ii) Article 103 of the Organic Law of
the Public Administration, enacted to afford State Corporations the same legal regime
afforded by law to private corporations. 41 By subjecting State Corporations to the same
legal rules that govern private corporations, Article 103 places State Corporations and
private corporations on equal footing to assure fair competition between the two. 42 As a
consequence of the above, PDVSA has full legal capacity to negotiate, conclude, and
obligate itself to contracts separate and apart from the obligations of the Republic.

§ 41. In our legal system, corporations—including State Corporations—having such
legal capacity “is the rule”; lack of legal capacity, “the exception.” 43 Three fundamental
consequences derive from this general premise. First, any limits to legal capacity must
derive from an explicit legal rule establishing the same.44 Second, in principle, rules
limiting legal capacity must be subject to a restrictive interpretation (which is known in
Venezuela as the principle of favor libertatis).45 Third, whoever asserts the lack of legal
capacity, proper or alien, has the burden of proving said incapacity. 46




40   Constitution (1999), art. 112, Exhibit       -32, p. 23.
41   Organic Law of the Public Administration, art. 103, Exhibit               -20, p. 22.
42   Brewer-Carías, Régimen Jurídico, supra note 33, Exhibit         T
                                                                         -29, p. 39.
43   Aguilar Gorrondona, supra note 25, Exhibit          -17, p. 205; René De Sola, Capacidad de las personas
                                                          T



     jurídicas para intentar acciones penales, (1946) (cited in Código Civil de Venezuela. Artículos 19 a 40
     (1969)), Exhibit    T
                          -33, p. 106.
44   Aguilar Gorrondona, supra note 25, Exhibit       -17, p. 205. See, mutatis mutandis, Decision of the
     Political-Administrative Chamber of the Supreme Tribunal of Justice N° 1108, (May 16, 2000)
     (“Carlos Eduardo Oxford”), Exhibit    -34, p. 4. According to the ruling invoked, freedom should
                                              T



     be interpreted in the most extensive manner to guarantee its effectiveness.
45   Aguilar Gorrondona, supra note 25, Exhibit           -17, p. 205.
46   Id.
                                                                                                          14
        Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 20 of 85




§ 42. The contractual activity of State Corporations is governed by the principle of free
will or the principle of freedom of choice.47 Consequently, absent a legal rule limiting their
capacity, State Corporations have full legal capacity to (i) conclude contracts and (ii)
negotiate their contents.48 As with any other sociedad anónima, the general rule is that State
Corporations’ businesses are subject to private law, not Venezuelan public law. 49

         B.       The Organic Law for the Financial Administration of the Public Sector

§ 43. Under Venezuelan law, contracts involving the debt of the Republic and State
Corporations are subject to the requirements of the Financial Administration Law.50

§ 44. According to the Financial Administration Law, the general rule is that public
credit transactions are subject to approval by means of a Special Annual Indebtedness
Law.51 According to the Financial Administration Law, specific public credit transactions
may be subject to an additional approval by the National Assembly. 52



47   Massimo Severo Giannini, Istituzioni di Diritto Amministrativo (1981), Exhibit       -35, p. 461–62;



                                                                    , Exhibit       -36, p. 1981.
48   Venezuelan courts have referred to the principle of free will in the following terms: (i) contractual
     freedom is a “right” and persons and legal entities have the power to exercise or not this legal
     power recognized by the laws enacted by the State; (ii) Contractual freedom is exercised through
     two kinds of liberties: liberty to enter into contracts and contractual freedom stricto sensu. Through
     the first, persons decide whether or not to contract, and on the basis of the second, contracting
     parties freely determine the content of their contracts. See Decision of the Second Court of the
     Municipalities of Maracaibo, Jesús Enrique Lossada and San Francisco of the Judicial District of
     the State of Zulia, (Dec. 7, 2009) (“Elio Chacín Molero”), Exhibit  T
                                                                           -37, pp. 14–15.
     As the freedom to (i) enter into contracts and (ii) negotiate its contents are an integral part of the
     constitutional freedom of enterprise, limitations to this freedom must be interpreted restrictively.
     José Ignacio Hernández González, La Libertad de Empresa y sus Garantías Jurídicas. Estudio Comparado
     del Derecho Español y Venezolano (2004), Exhibit    -38, p. 299.
                                                           T



49   Article 108 of the Organic Law of the Public Administration, Exhibit     -20, p. 22, establishes that
                                                                                T



     State Corporations are governed—this is the general rule—by civil and commercial Laws, and not by
     Public Law; Allan Randolph Brewer-Carías, Derecho Administrativo (2006), Exhibit        -39, p. 439.
                                                                                                    T



50   Financial Administration Law, art. 5, Exhibit     -30, pp. 72–73.
                                                       T



51   Id. at arts. 82–83, Exhibit   T
                                    -30, p. 80.
52   Id. at art. 97, Exhibit   -30, p. 81.
                                                                                                            15
           Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 21 of 85




§ 45. Article 80 of the Financial Administration Law states that its requirements apply
not only to the issuance of securities (Article 80(1)), but also the granting of guarantees
(Article 80(4)).

§ 46. Under Article 104 of the Financial Administration Law, the Republic of Venezuela
is prohibited from entering into guarantee agreements to guarantee third-party
obligations, with very limited exceptions for contracts for public works and national
public services.53

§ 47. However, pursuant to Article 101.4 of the Financial Administration Law, State
Corporations subject to the Organic Hydrocarbons Law (“Hydrocarbons Law”) 54 may
issue public debt or enter into other Financing Agreements without prior authorization
by the Legislature.55 Because PDVSA and PDVSA Petróleo are subject to the
Hydrocarbons Law,56 both State Corporations are expressly exempted from the
Legislative approval requirements of the Financial Administration Law.57

§ 48. Pursuant to Article 101 of the Financial Administration Law, the only requirement
for the issuance of debt or pledging of collateral by PDVSA is the certification of its
payment capacity by means of an audited balance sheet published in a national
newspaper.58




53   Id. at art. 104, Exhibit   -30, p. 82.
54   Articles 1, 27, and 28 of the Hydrocarbons Law, Official Gazette N° 38493 (Aug. 4, 2006), Exhibit
        -40, pp. 348.077–78, provide, respectively, (i) that “[e]verything related to the exploration,
     exploitation, refining, industrialization, transportation, storage, marketing and preservation of
     hydrocarbons, as well as everything related to refined products and the works required by the
     aforementioned activities, will be governed by the provisions of this act”; (ii) that “[t]he [National
     Executive] may, by means of a Decree in the Council of Ministers, create enterprises exclusively
     owned by the State in order to complete activities [associated with hydrocarbons]”; and, (iii) that
     the “enterprises referenced in [Article 27] may create other enterprises for the pursuit of their
     activities.”
55   José Ignacio Hernández González, Comentarios Sobre la Aprobación del Presupuesto 2017 y la
     Responsabilidad Patrimonial del Estado, in 149–50 REVISTA DE DERECHO PÚBLICO (2017), Exhibit -      T



     41, p. 209.
56   Hydrocarbons Law, arts. 1, 27–28, Exhibit      -40, pp. 348.078.
57   Financial Administration Law, art. 101, Exhibit      -30, p. 82.
58   Id.
                                                                                                        16
        Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 22 of 85




         C.       Contracts of National Interest Under the Venezuelan Constitution

§ 49. The Venezuelan Constitution reserves for the National Assembly approval of certain
contracts, referred to within the Constitution as agreements or contracts “of public
interest,” which encompasses three different species of public interest contracts: 59 (i)
contracts of national public interest; (ii) contracts of state public interest; and (iii) contracts
of municipal public interest.60 Contracts of National Interest are referenced in and
regulated by Articles 150, 151, 187(9), 236(14) and 247 of the Constitution. A brief
discussion of these articles is instructive.

§ 50. Under Section Four of Title IV of the Constitution (titled “Of Public Interest
Contracts”), Articles 150 and 151 set forth general parameters for the conclusion of public
interest contracts (including Contracts of National Interest) and provisions that such
contracts must otherwise contain. Under Article 150, National Assembly approval of
national public interest contracts is necessary “when required by Law,” or when foreign
States, foreign official entities, or companies not domiciled in Venezuela are parties to
said contracts.

§ 51. Title V of the Constitution, in turn, sets out the vested powers for the National
Assembly, the President of the Republic, and the Attorney General of the Republic, with
Articles 187(9), 236(14), and 247 bearing on the consideration, execution, and enforcement
of such public interest contracts. In particular, Article 187(9) states that the National
Assembly has the responsibility to “authorize the National Executive to sign contracts of
national interest, in the cases established by law [and to] authorize contracts of municipal,
state or national public interest with foreign States or official foreign entities or with
companies not domiciled in Venezuela.”61 As noted previously, the term “National
Executive” does not include state-owned corporations such as PDVSA (see supra § 36).
Under Article 226, the President is the head of the National Executive. 62 Article 236(14) in

59   Andrés Velásquez et al., N° 2241, Exhibit -07, p. 14; Decision of the Constitutional Chamber of the
     Supreme Tribunal of Justice N° 1029, (June 13, 2001) (“National Assembly”), Exhibit     -42, p. 5.
                                                                                                   T



60   Constitution (1999) art. 150, Exhibit     T
                                                -32, p. 25.
61   Id. at art. 187(9), Exhibit   -32, p. 28 (emphasis added).
                                   T



62   Articles 187(9) and 236(14) of the 1999 Constitution, Exhibit            -32, pp. 28, 31, use the term
     “Contracts of National Interest.” According to judicial decisions and legal scholars the term
     “Contracts of National Interest” is synonymous with “Contracts of National Public Interest.” Jesús
     Caballero Ortiz, Los contratos administrativos, los contratos de interés público y los contratos de interés
     nacional en la Constitución de 1999, in I ESTUDIOS DE DERECHO ADMINISTRATIVO, LIBRO HOMENAJE A
     LA UNIVERSIDAD CENTRAL DE V ENEZUELA (2001), Exhibit             -43, pp. 145–46.
                                                                                                             17
        Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 23 of 85




turn establishes that the President of the Republic is vested with the power to “enter into
contracts of national interest according to [the] Constitution and the law,” and further
notes that such power to enter into Contracts of National Interest must be exercised by
the President in Council with his Ministers. 63 Read together, the Constitution requires that
the National Executive conclude Contracts of National Interest, with the National
Assembly having the responsibility to authorize such conclusion in certain cases.

§ 52. Article 247 states that the Attorney General's Office shall be consulted for the
approval of Contracts of National Interest. 64

§ 53. The Constitution sets forth that contracts of national public interest must provide
that contractual disputes will be decided by Venezuelan courts under Venezuelan law.
Specifically, Article 151 of the Constitution states that, if compatible with the specific
transaction at hand, such agreements shall include an express or implicit clause stating
that doubts and disputes will be decided by Venezuelan competent courts in accordance
with Venezuelan law, without foreign or international recourse. 65

§ 54. The Constitutional Chamber is the final arbiter on all questions regarding the
interpretation of the Constitution pursuant to Article 335 of the Constitution, including
questions regarding whether a contract is one of National Interest.66 As discussed further
below, the Constitutional Chamber has established rules and criteria for determining
whether an agreement is a Contract of National Interest. Under Venezuelan law, the
Constitutional Chamber’s rulings are final and binding.




63   Constitution (1999) art. 236, Exhibit      -32, p. 31 (“In Council of Ministers, the President of the
                                                  T



     Republic shall exercise the duties indicated in [Article 236(14)] and those assigned by the law to be
     exercised in the same way.”). According to Article 52 of the Organic Law of the Public
     Administration, Exhibit      -20, p. 16, the President of the Republic, the Executive Vice President
                                     T



     of the Republic, and the Ministers make up the Council of Ministers.
     According to Article 30 of the Rules governing the Council of Ministers, Official Gazette N° 40580
     (Jan. 14, 2015), Exhibit    -44, p. 418.088, decisions by the President in Council of Ministers are
                                 T



     taken (i) by consensus or (ii) exceptionally, when consensus is not possible, by the majority of the
     members present in the Council.
64   Constitution (1999) art. 247, Exhibit    -32, p. 31.
                                              T



65   Id. at art. 151, Exhibit   -32, p. 25.
66   Id. at art. 335, Exhibit   -32, p. 37.
                                                                                                       18
        Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 24 of 85




         D.       PDVSA’s Prior Debt Issuances

§ 55. Counsel for the Defendants has informed me that since its incorporation in 1975,
PDVSA and its subsidiaries, including PDVSA Petróleo, PDV Holding, and CITGO
Holding have been involved in a number of debt issuances, term loans, or other credit
facilities.




§ 56. For instance, I am told that PDVSA has taken out secured loans totaling $3.5 billion
in February 2007,67 and secured loans totaling $1.5 billion in June 2011. 68

§ 57.




67                      , supra note 20, Exhibit   -13, at Ex. T3E, pp. 72, F-42.
                                                   T



68   Id. at Ex. T3E, p. 73.
69   Id. at Ex. T3E, p. 81–82.
70   Bolivarian Republic of Venezuela, Form 18-K For the Fiscal Year Ended December 31, 2016, (Dec.
     21, 2017); Exhibit   -45, p. 10.
                              T



71

                                                            Exhibit    T
                                                                        -46, p. 4–5.
72   Press Release, CITGO Holding, Inc., CITGO Holding, Inc. Refinances Debt (Aug. 1, 2019), Exhibit
        -47;                                                                    , Exhibit     -48, p.
     1;                                                                                    , Exhibit
        -49.

                                                                ; Pacheco Dep. Ex. 9
                                                                                       Exhibit   -50.
                                                                                                 T




                                                                                                        19
         Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 25 of 85




same collateral.73

§ 58.



                                                    .74 And to the best of my knowledge,
(i) these entities have not sought or obtained National Assembly approval prior to any
other public debt issuances;75 and (ii) neither PDVSA, its subsidiaries, nor the National
Assembly ever stated that such approval was necessary or attempted to invalidate such
financings on the basis of non-compliance with Article 150 of the Constitution at any time
prior to the Lawsuit.76 Consistent with the historical practice described above, I have
found no evidence that PDVSA sought approval to issue the original notes that would
have reached maturity in April and November 2017 that were exchanged for the 2020
Notes in 2016. In sum, the argument advanced in the Lawsuit is without precedent or
support.

         E.            The 2016 Exchange Offer

§ 59. Between April 2007 and January 2011, PDVSA issued notes due in 2017 (the “2017




73

                                                                   , Exhibit   -51, p. 46.
74   Francisco Rodríguez & Adolfo De Lima, Law & Order, PDVSA 20 Edition, Venezuela Weekly,
     (Oct. 14, 2019), Exhibit -52, p. 3.



                 See                                     Exhibit    -53, pp. 117:21–118:22.
75   Id. at 7.
76




                                                                   Exhibit   -14, pp. 105:22–115:3.
     Bolivarian Republic of Venezuela, Form 18-K For the Fiscal Year Ended December 31, 2016, (Dec.
     21, 2017); Exhibit    -45, p. 10; Pledge and Security Agreement Between PDV Holding, Inc.,
     PDVSA, PDVSA Petróleo, S.A., and Rosneft Trading S.A. Dated Nov. 30, 2016, § 2.01(a), Exhibit
        -46, p. 11.
                                                                                                20
        Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 26 of 85




Notes”).77 PDVSA Petróleo was a guarantor of all the 2017 Notes.78 The 2017 Notes were
payable in U.S. dollars, and had several provisions making clear that (i) New York law
would govern the notes, and (ii) the notes would be enforceable in New York courts. 79
The offering circulars for the 2017 Notes state that PDVSA intended to use the proceeds
to fund a business strategy that included oil and natural gas exploration, development,
and production and the expansion of refinery capacity, other infrastructure, and
marketing efforts.80

§ 60. On September 16, 2016, PDVSA announced it would seek to refinance the 2017
Notes, and offered to exchange all of the remaining 2017 Notes for new 2020 Notes (the
“Exchange Offer”).81 The 2020 Notes, by their terms, were due to reach original maturity
on October 27, 2020. The 2020 Notes were secured by a pledge by PDV Holding, a
Delaware corporation, of 50.1% of the capital stock of CITGO Holding, a Delaware
corporation with headquarters in Houston, Texas. The exchange offer was approved by
the Executive Committee of PDVSA on September 7, 2016; and by the Extraordinary
General Shareholder Assembly of PDVSA at a meeting held on September 8, 2016. 82 I
understand that on October 24, 2016, PDVSA announced that holders with approximately



77   See generally PDVSA Indenture for $3,000,000,000 5.25% Notes due 2017 Dated Apr. 12, 2007,
     Exhibit     -54; PDVSA Indenture for $3,000,000,000 8.5% Notes due 2017 Dated Oct. 29, 2010,
                 T



     Exhibit     -55; and PDVSA Indenture for $3,150,000,000 8.5% Notes due 2017 Dated Jan. 18, 2011,
     Exhibit     -56.
78   See generally PDVSA Indenture for $3,000,000,000 5.25% Notes due 2017 Dated Apr. 12, 2007,
     Exhibit     -54; PDVSA Indenture for $3,000,000,000 8.5% Notes due 2017 Dated Oct. 29, 2010,
                 T



     Exhibit     -55, and PDVSA Indenture for $3,150,000,000 8.5% Notes due 2017 Dated Jan. 18, 2011,
     Exhibit     -56.
79   PDVSA Indenture for $3,000,000,000 5.25% Notes due 2017 Dated Apr. 12, 2007, §§ 1.1, 2.10, 10.1(b),
     10.3, 10.10, Exhibit   -54; pp. 3, 11, 16, 49, 51; PDVSA Indenture for $3,000,000,000 8.5% Notes due
                            E



     2017 Dated Oct. 29, 2010, §§ 1.01, 2.08, 7.01, 10.01, 10.03, 10.10, Exhibit   -55, pp. 3, 13, 18, 41, 57,
     58, 60; and PDVSA Indenture for $3,150,000,000 8.5% Notes due 2017 Dated Jan. 18, 2011, §§ 4.02,
     4.04, Exhibit    -56 pp. 4–5; Exhibit A to Indenture pp. 8–9.
                      T



80   See PDVSA, Prospectus for $3,000,000,000 5.25% Notes due 2017 (Dec. 4, 2007), Exhibit           -57, pp.
                                                                                                     T



     2-3; PDVSA, Prospectus for $6,150,000,000 8.5% Notes due 2017 (Mar. 17, 2011), Exhibit          -58, pp.
     1–3.
81   Press Release, PDVSA, PDVSA Announces Offers to Exchange Any and All of its Outstanding
     5.250% Senior Notes due 2017 and 8.50% Senior Notes due 2017 for New 8.50% Senior Secured
     Notes due 2020 (Sept. 16, 2016), Exhibit -59. T



82   Indenture (HL_002709), Exhibit         02, p. 1.
                                                                                                           21
       Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 27 of 85




$2.8 billion of 2017 Notes (approximately 39.43%) had tendered in exchange for
approximately $3.4 billion of 2020 Notes.83

§ 61. I understand that, in October 2016, PDVSA and PDVSA Petróleo, among others,
entered into the Indenture and the Pledge Agreement in connection with the issuance of
the 2020 Notes. The Indenture was entered into by and among: PDVSA, acting as issuer
(“Issuer”); PDVSA Petróleo, acting as guarantor (“Guarantor”); MUFG, a national
banking association organized under the laws of the United States of America, acting as
trustee (“Trustee”); GLAS, a limited liability company organized under the laws of the
State of New York, acting as collateral agent (“Collateral Agent”); Law Debenture Trust
Company of New York, a limited purpose trust company chartered by the New York State
Department of Financial Services, acting as registrar, transfer agent and principal paying
agent (“Principal Paying Agent”); and Banque Internationale à Luxembourg, Société
Anonyme, acting as Luxembourg listing agent and paying agent (“Luxembourg Paying
Agent”). Since the Indenture was concluded for the purpose of issuing the 2020 Notes and
exchanging them for the 2017 Notes, the Indenture was executed to refinance existing
debts owed by PDVSA.

§ 62. In addition to the Indenture, the Pledge Agreement was also executed by and among
PDV Holding, acting as pledger (“Pledgor”), the Issuer, the Guarantor, the Collateral
Agent and the Trustee. The Pledge Agreement was concluded for the purpose of
guaranteeing payment of the 2020 Notes issued pursuant to the Indenture. The Pledge
Agreement was a necessary component of the deal to refinance debts owed by PDVSA
and gave effect to the security provisions of the Indenture.

§ 63. Finally, the Global Security, concluded by PDVSA and authenticated by MUFG as
trustee, sets out the explicit promises and obligations that PDVSA has assumed to each
holder of 2020 Notes in connection with the secured debt issuance. The Republic was not
a party, in any way, to the Governing Documents.

        F.     Representations Within the Governing Documents

§ 64. The parties entering into the Governing Documents included express choice of law
provisions designating New York law as governing. For instance, the Indenture contains


83   Press Release, PDVSA, PDVSA Announces Offers to Exchange Any and All of its Outstanding
     5.250% Senior Notes due 2017 and 8.50% Senior Notes due 2017 for New 8.50% Senior Secured
     Notes due 2020 (Sept. 16, 2016), Exhibit
                                            T
                                              -59.
                                                                                            22
        Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 28 of 85




a choice of law provision specifying that all terms of the Indenture and the “Notes” shall
be construed in accordance with New York law:

          THIS INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
          ACCORDANCE WITH, AND THIS INDENTURE AND THE NOTES
          AND ALL MATTERS ARISING OUT OF OR RELATING IN ANY WAY
          WHATSOEVER TO THIS INDENTURE AND THE NOTES (WHETHER
          IN CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY,
          THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
          THE CONFLICTS OF LAW PROVISIONS THEREOF (OTHER THAN
          SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
          LAW).84

§ 65. As with the Indenture, Section 7.13 of the Pledge Agreement unequivocally set forth
that the Pledge Agreement would be governed by New York law:

          THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
          WITH, AND THIS AGREEMENT AND ALL MATTERS ARISING OUT
          OF OR RELATING IN ANY WAY WHATSOEVER TO THIS
          AGREEMENT (WHETHER IN CONTRACT, TORT OR OTHERWISE)
          SHALL BE GOVERNED BY, THE LAWS OF THE STATE OF NEW
          YORK WITHOUT REGARD TO THE CONFLICTS OF LAW
          PROVISIONS THEREOF (OTHER THAN SECTION 5-1401 OF THE
          NEW YORK GENERAL OBLIGATIONS LAW).85

§ 66. Pursuant to the Pledge Agreement, the 2020 Notes issued by the Issuer were
(i) guaranteed by Guarantor and (ii) secured by a first-priority lien on 50.1% of the issued
and outstanding common stock in CITGO. 86 The Global Security also contains a specific
provision for governance under New York law:

         THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH, AND
         THIS NOTE AND ALL MATTERS ARISING OUT OF OR RELATING IN
         ANY WAY WHATSOEVER TO THIS NOTE (WHETHER IN CONTRACT,
         TORT OR OTHERWISE) SHALL BE GOVERNED BY, THE LAWS OF THE


84   Indenture, §10.03, (HL_002709), Exhibit   -02, p. 72.
                                               T



85   Pledge Agreement, § 7.13 (ASH_00009011), Exhibit        -04, p. 3.
                                                             T



86   Id. at § 2.01, Exhibit   -04, p. 3.
                                                                                          23
        Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 29 of 85




        STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICTS OF
        LAW PROVISIONS THEREOF (OTHER THAN SECTION 5-1401 OF THE
        NEW YORK GENERAL OBLIGATIONS LAW).87

§ 67. PDVSA, as Issuer, made several representations to the parties about the validity and
legality of the Indenture. In particular, PDVSA stated that “all things necessary to make
the Indenture a valid agreement . . . have been done, and the Issuer has done all things
necessary to make the Notes, when executed by the Issuer and authenticated and
delivered by the Trustee and duly issued by the Issuer, valid obligations of the
Issuer . . . .”88

§ 68. PDVSA also represented that:

        [P]ursuant to a resolution of the Executive Committee of the Issuer
        adopted on September 7, 2016, and a resolution adopted by the
        Shareholders’ Meeting of the Issuer, the Issuer has duly authorized the
        exchange of the Old Notes for the Notes through the issuance of its 8.50%
        Senior Secured Notes due 2020 (the “Notes”); and to provide for the
        issuance thereof, the Issuer has duly authorized the execution and
        delivery of this Indenture . . . .89

§ 69. Furthermore, PDVSA Petróleo, as Guarantor, represented in relevant part:

        [T]he Guarantor has duly authorized the execution and delivery of this
        Indenture as guarantor of the Notes; and, all things necessary to make this
        Indenture a valid agreement of the Guarantor, in accordance with its terms,
        have been done.90

§ 70. The Pledge Agreement contains several representations concerning the validity and
legality of its terms. In particular, PDV Holding declared in the Recitals to the Pledge
Agreement that:




87   PDVSA, Face of Note (Oct. 28, 2016) (HL_019590), § 18, Exhibit   -03, pp. 9599–9600.
                                                                      T



88   Indenture, Second “Whereas” Clause (HL_002709), Exhibit      -02, p. 1.
                                                                  T



89   Id. at First “Whereas” Clause, Exhibit   -02, p. 1.
                                              T



90   Id. at Third “Whereas” Clause, Exhibit       -02, p. 1.
                                                  T




                                                                                            24
        Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 30 of 85




         [PDV Holding] is the legal and beneficial owner of 100% of the issued and
         outstanding common stock in CITGO Holding.91

§ 71. In relevant part, PDV Holding further represented in Section 3.01 of the Pledge
Agreement92 that:

          (a) [I]t has been duly formed and has full power and authority, and all
          governmental licenses, authorizations, consents and approvals, to
          execute and deliver the Transaction Documents 93 to which it is a party
          and to perform its obligations thereunder, in each case. . . .

          (b) [T]he execution and delivery by it of the Transaction Documents to
          which it is a party, and its performance thereunder:

                 (i) has been duly authorized by all necessary action by [PDV
                 Holding],

                 (ii) requires no additional action by or in respect of, or filing with,
                 any governmental authority, except such as have been taken or
                 made on or before the date hereof and remain in full force and
                 effect, [and]

                 (iii) will not contravene any Applicable Law . . . .

          (c) [E]ach of the Transaction Documents to which [PDV Holding] is a
          party has been duly executed and delivered by it and constitutes its legal,
          valid and binding obligation enforceable against it in accordance with its
          terms . . . .

          (d) [T]he choice of the laws of the State of New York as the governing
          law of this Agreement, the Indenture (and any Transaction Document) is
          a valid choice of law under the laws of Venezuela and any political


91   Pledge Agreement, Recitals, Second “Whereas” Clause (ASH_00009011), Exhibit      T
                                                                                       -04, pp. 9–11.
92   Id. § 3.01, Exhibit   -04, pp. 9–11.
                           T



93   According to the Indenture, Transactions Documents “shall mean, collectively, the following
     documents: (i) this Indenture, (ii) the Notes, (iii) the Security Documents and (iv) each other
     agreement or instrument designated a ‘Transaction Document’ by the Issuer or the Guarantor from
     time to time.” Indenture, § 1.01 (HL_002709), Exhibit T
                                                               -02, p. 18.
                                                                                                  25
      Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 31 of 85




        subdivision thereof, and none of [PDVSA], [PDVSA Petróleo] or [PDV
        Holding] knows of any reason why the courts of Venezuela would not
        give effect to such choice of law . . . .

        (g) [PDV Holding] has not taken, or knowingly permitted to be taken,
        any action that would terminate, or discharge or prejudice the validity or
        effectiveness of, this Agreement or [PDV Holding]’s organizational
        documents or the validity, effectiveness or priority of the Liens created
        hereby . . . .

        (h) [PDV Holding] has good and valid title to the Collateral, free and
        clear of all Liens, other than Permitted Collateral Liens.

        (i) [U]pon the delivery of any certificated securities representing the
        Pledged Shares and the effective filing of the UCC-1 financing statement
        in the appropriate filing office in the State of Delaware, United States of
        America, the security interest in favor of the Collateral Agent in all
        Collateral in which the security interest may be perfected by such
        delivery and by such filing in the United States or any other country
        pursuant to Applicable Law will constitute a valid and perfected first-
        priority security interest and charge in the Collateral securing the prompt
        and complete payment, performance and observance of the Secured
        Obligations; and

        (j) [T]he Pledged Shares of CITGO Holding is a “certificated security”
        within the meaning of Section 8-102(a) of the New York UCC; and

        (k) [I]mmediately prior to and at the time of the execution of this
        Agreement, [PDV Holding] owns 100% of the ownership interests in
        CITGO Holding.

§ 72. PDVSA’s legal and financial advisors also opined on the validity of the Exchange. I
understand that the Caracas office of Hogan Lovells acted as external Venezuelan counsel
for PDVSA and the New York office of Hogan Lovells acted as external New York counsel
for PDVSA and PDVSA Petróleo. I understand Hogan Lovells to be a well-respected
international law firm experienced in cross-border transactions, including those involving
companies incorporated in Venezuela.



                                                                                        26
        Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 32 of 85




§ 73.




§ 74. Credit Suisse acted as financial advisor to PDVSA and PDVSA Petróleo in
connection with the Exchange. On October 28, 2016, Hogan Lovells issued two opinion
letters to Credit Suisse regarding the legality of the Indenture, the Pledge Agreement, and
the 2020 Notes. As part of those opinions, Hogan Lovells Caracas opined, in relevant part,
that:

           1. [PDVSA] has been duly incorporated as of September 15 1975 . . . .
           Each of [PDVSA] and [PDVSA Petróleo] is validly existing under the
           laws of the jurisdiction of its incorporation and is duly qualified to
           transact business in such jurisdiction . . . .97

           4. [PDVSA] and [PDVSA Petróleo] have the corporate power and
           authority to take all necessary corporate action to authorize the
           Exchange, the issuance of the Notes and to execute, deliver and perform
           the Transaction Documents [i.e., the Indenture and Pledge
           Agreement] . . . .98




94   Memorandum from Hogan Lovells to PDVSA (HL_021479) (Sept. 21, 2016), (“Hogan
     Memorandum Dated Sept. 21, 2016”), Exhibit -60, p. 1.
95   Id. (emphasis in original).
96   Id. at pp. 2–3.
97   Opinion Letter from Hogan Lovells (Caracas) to PDVSA, et al., (Oct. 28, 2016) (HL_011111)
     (“Hogan (Caracas) Opinion Letter Dated Oct. 28, 2016”), Exhibit
                                                                  T
                                                                     -61, p. 3.
98   Id. at p. 4.
                                                                                            27
            Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 33 of 85




             5. [T]he issuance of the Notes and the execution, delivery and
             performance by [PDVSA] of the Transaction Documents are within
             [PDVSA’s] corporate powers, and the execution and delivery of the
             Transaction Documents, and the performance by [PDVSA] of its
             obligations thereunder, have been duly authorized by all necessary
             corporate action of [PDVSA] . . . .99

             6. [T]he issuance of the Notes and the execution, delivery and
             performance by [PDVSA Petróleo] of the Transaction Documents are
             within [PDVSA Petróleo’s] corporate powers, and the execution and
             delivery of the Transaction Documents, and the performance by [PDVSA
             Petróleo] of its obligations thereunder, have been duly authorized by all
             necessary corporate action of [PDVSA Petróleo].100

§ 75. Hogan Lovells Caracas also attested to the legality of the transaction. Specifically,
Hogan Lovells Caracas opined, in relevant part, that:

             7. The Exchange, the issuance of the Notes, the execution and delivery by
             [PDVSA] and [PDVSA Petróleo] of the Transaction Documents and the
             performance of their respective obligations thereunder does not:

               (i) violate Venezuelan law or the Articles of Incorporation and By-
               Laws of [PDVSA] or [PDVSA Petróleo], respectively, [nor]

               (ii) conflict with or violate any Venezuelan law, rule, regulation, order,
               judgment or decree applicable to [PDVSA] or [PDVSA Petróleo] by
               which any property or asset of [PDVSA], [PDVSA Petróleo] or any of
               their subsidiaries is or may be bound . . . .101

             8. No approval, authorization or consent of or registration or filing with,
             any governmental agency or governmental authority in Venezuela is
             required to be obtained or made by [PDVSA] or [PDVSA Petróleo] under
             Venezuelan law in connection with the execution, delivery and




99    Id.
100   Id.
101   Id.
                                                                                            28
            Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 34 of 85




             consummation by [PDVSA] or [PDVSA Petróleo] of the Transaction
             Documents . . . .102

             12. The execution and delivery by [PDVSA] and [PDVSA Petróleo] and
             the performance of their obligations under the Transaction Documents
             and the performance of its obligations thereunder, constitute private and
             commercial acts (iure gestionis) rather than governmental or public acts
             (iure imperi) under Venezuelan law.103

§ 76. Hogan Lovells New York similarly concluded:

             (d) [E]ach of the Indenture and the Pledge Agreement has been duly
             executed and delivered and is the legal, valid and binding obligation of
             the Relevant Parties, as applicable, under New York State Law,
             enforceable against the Relevant Parties in accordance with its
             terms . . . .104

             (e) [T]he Notes have been duly executed by [PDVSA] under New York
             State Law and . . . the Notes will be the legally valid and binding
             obligations of [PDVSA] and [PDVSA Petróleo], enforceable against
             [PDVSA] and [PDVSA Petróleo] in accordance with their terms and
             entitled to the benefits of the Indenture . . . .105

             (l) [PDV Holding] has the corporate power to execute, deliver and
             perform the Pledge Agreement. The execution, delivery and
             performance by [PDV Holding] of the Pledge Agreement have been duly
             authorized by all necessary corporation action of [PDVSA] . . . .106

             (o) The Pledge Agreement is effective to create in favor of the Collateral
             Agent a security interest in the Collateral. 107


102   Id.
103   Id. at p. 5.
104   Opinion Letter from Hogan Lovells (New York) to PDVSA, et al., (Oct. 28, 2016) (HL_011091)
      (“Hogan (NY) Opinion Letter Dated Oct. 28, 2016”), Exhibit -62, p. 5.
105   Id.
106   Id. at p. 6.
107   Id.
                                                                                              29
         Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 35 of 85




          G.       The Current Lawsuit

§ 77. Plaintiffs now contend that both the Indenture and the Pledge Agreement are
Contracts of National Interest that were entered into by the Venezuelan National Public
Administration with companies not domiciled in Venezuela and therefore were required
to have been authorized in advance by the National Assembly. 108 Specifically, Plaintiffs
allege that:

      a. PDVSA and PDVSA Petróleos are national, state-owned enterprises that are part of
         Venezuela’s National Public Administration; 109

      b. At the time of the exchange of PDVSA’s Senior Notes due 2017 for new Senior
         Secured Notes due 2020, both the Indenture and the Pledge Agreement were
         Contracts of National Interest because (i) PDVSA and PDVSA Petróleo were parties
         to the Indenture and the Pledge Agreement and (ii) the Indenture and the Pledge
         Agreement implicated in a significant way Venezuela’s most important industry
         and placed CITGO Holding, Inc.’s shares at risk;110 and

      c. The Indenture and the Pledge Agreement were entered into with companies not
         domiciled in Venezuela, including MUFG as trustee and GLAS as collateral agent.111

§ 78. According to the Lawsuit, the Indenture, the 2020 Notes, and the Pledge Agreement
are null and void ab initio, because they were not authorized by the National Assembly
and were concluded, therefore, in violation of Article 150 of the Venezuelan
Constitution.112

I.        CONTRACTS OF NATIONAL INTEREST: AN INTRODUCTION

          A.       Contracts of National Interest: Historical Usage and Other Considerations

§ 79. As noted earlier, the concept of Contracts of National Interest appears in Article 150
of the Constitution.



108   Lawsuit, §§ 74, 85.
109   Id. §§ 75, 86.
110   Id. §§ 76, 87.
111   Id. §§ 77, 88.
112   Id. §§ 78, 83, 89, 94.
                                                                                          30
         Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 36 of 85




§ 80. Article 150 contains three different rules. The first two rules are pertinent to the
instant discussion.

                 i.      The First Rule of Article 150: The Requirement of National
                         Assembly Approval for Contracts of National Interest “in the cases
                         determined by law”

§ 81. According to the first rule of Article 150, National Assembly approval is required
for Contracts of National Interest so designated by law. Such a law must be enacted
prospectively (constitutional principle of non-retroactivity);113 a new law would not apply
retroactively to contracts already concluded. No one alleges such a law applies here.

§ 82. Both now and at the time the Governing Documents were concluded, there was no
statute requiring Legislative approval for the issuance of bonds or debt by PDVSA
pursuant to Article 150. Although there have been some statutes that have required or
still require PDVSA to seek Legislative approval for certain contracts, those provisions
are wholly inapplicable because they do not apply to the issuance of bonds or financing
agreements.

                 ii.     The Second Rule of Article 150: The Requirement of National
                         Assembly Approval for Contracts of National Interest “with
                         foreign official entities or States or with companies not domiciled
                         in Venezuela”

§ 83. According to the second rule of Article 150, Contracts of National Interest concluded
with foreign States, foreign official entities, or companies not domiciled in Venezuela
require the approval of the Legislature.

§ 84. The Constitution does not define the term “Contract of National Interest.” The term
was used for the first time in the Venezuelan Constitution enacted in 1854, in which the
term was synonymous with national public works contracts. 114 Subsequent Venezuelan
Constitutions—no longer in force—characterized as Contracts of National Interest
contracts dealing with: (i) titles and concessions of mines; (ii) sales of vacant lands or real

113   Pursuant to Article 24 of the Constitution (1999), Exhibit   -32, p. 23, “[n]o legislative provision
                                                                   T



      will have retroactive effect. . . .”
114   Gonzalo Pérez Luciani, Contratos de Interés Nacional, Contratos de Interés Público y Contratos de
      Empréstito Público, in 1 LIBRO HOMENAJE AL DOCTOR ELOY LARES MARTÍNEZ (1984), Exhibit        -63,
                                                                                                     T



      p. 92.
                                                                                                         31
            Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 37 of 85




estate belonging to the Republic; (iii) concession agreements to build transportation
routes, including railroad tracks and aerial traction cables; (iv) establishment of
telegraphic or wireless communications; (v) immigration and colonization; as well as (vi)
any other Contracts of National Interest authorized by the Constitution or the laws.115

§ 85. In the absence of more specific guidance in the Constitution, the Constitutional
Chamber has established rules and criteria for determining whether an agreement is a
Contract of National Interest. Said rules are binding under Venezuelan law.

§ 86. Specifically, interpretations of the Constitution by the Constitutional Chamber are
binding pursuant to Article 335 of the Constitution. Article 335 states that the Supreme
Tribunal of Justice is “the supreme and ultimate interpreter of the Constitution” and, as
such, “shall see to the uniform interpretation and application thereof.”116 In light of said
constitutional provision, the general rule is that any person or authority interpreting the
Constitution shall consider the legal interpretations that the Supreme Tribunal of Justice
may have established on a certain constitutional issue or matter, and apply the same to
the case at hand. Article 335 further states that: “Interpretations established by the
Constitutional Chamber concerning the contents or scope of Constitutional rules and
principles are binding on the other Chambers of the Supreme Tribunal of Justice and on
any other courts of the Republic.” 117 According to this second provision, interpretations
by the Constitutional Chamber on the content or scope of, e.g., Article 150 of the
Constitution, are binding and, hence, impose limits or constraints to the interpretation
powers granted to other judges. This includes judges of the other chambers of the
Supreme Tribunal, such as the Political-Administrative Chamber of the Supreme
Tribunal.

            B.    The Requirements of a Contract of National Interest as Recognized by
                  Venezuela’s Supreme Tribunal

§ 87. Venezuelan courts have been dealing with the definition of Contracts of National
Interest for decades. In the process, courts have established that Contracts of National
Interest must have the Republic as a party. However, any supplementary criteria for such




115   Id. at pp. 92–96.
116   Constitution (1999), art. 335, Exhibit   -32, p. 37.
117   Id.
                                                                                         32
            Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 38 of 85




contracts had remained elusive until the Venezuelan Supreme Tribunal’s 2002 decision in
the Andrés Velásquez et al. case.

§ 88. In Andrés Velásquez et al., the Constitutional Chamber ruled that a contract must
meet four requirements to be a Contract of National Interest:

      a. The Republic must be one of the contracting parties; 118

      b. The subject of the contract must be decisive or essential for the realization of the
         goals and missions of the Venezuelan State; 119

      c. The contract must satisfy the interests of the national community; 120 and

      d. The contract must imply the assumption of obligations payable by the Republic
         “against the National Treasury” during several fiscal years after the one in which the
         contract was concluded and, therefore, commits amounts of money and fiscal
         resources from Venezuela’s future budgets. 121

§ 89. In the absence of any one of the four requisites listed above, a contract cannot be
characterized as a Contract of National Interest.

§ 90. As explained further below, considering the criteria employed by Venezuelan courts
to identify a Contract of National Interest, it is evident that the Governing Documents do
not qualify as Contracts of National Interest because the Republic was not a party to the
Governing Documents. The Governing Documents cannot qualify as Contracts of
National Interest for the additional reasons that they (i) do not satisfy the interests of the
national community, and (ii) do not imply the assumption of obligations payable by the
Republic against the National Treasury such that they commit amounts of money and
fiscal resources from Venezuela’s future budgets. Therefore, the Governing Documents
were not subject to prior authorization by the Legislature, and lack of approval by the
Legislature does not affect the validity and effectiveness of the Governing Documents.



118   Andrés Velásquez et al., N° 2241, Exhibit   -07, pp. 14, 16.
                                                  T



119   Id. at pp. 16–17.
120   Id.
121   Decision of the Political and Administrative Chamber of the Federal and Cassation Court Decision
      N° 62, (Nov. 26, 1937) (“Attorney General of the Republic I”), Exhibit -64, p. 351; Andrés Velásquez
                                                                             T



      et al., N° 2241, Exhibit  T
                                  -07, p. 17.
                                                                                                       33
         Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 39 of 85




II.       THE GOVERNING DOCUMENTS CANNOT BE CHARACTERIZED AS
          CONTRACTS OF NATIONAL INTEREST BECAUSE THE REPUBLIC IS NOT
          A PARTY TO THE AGREEMENTS

§ 91. The Governing Documents cannot be characterized as Contracts of National Interest
because the Republic is not a party to these agreements.

§ 92. The Constitutional Chamber has established that this is a requirement of Contracts
of National Interest. This requirement is consistent with Articles 226 and 236 of the
Constitution, under which the President of the Republic, as Head of the National
Executive, is the sole authority empowered by the Constitution to conclude Contracts of
National Interest.

          A.      It Is Well Settled that the Republic Must Be a Party to a Contract In Order
                  for the Contract to Be Considered a Contract of National Interest

§ 93. As Professor Lares Martínez explains, for a contract to be considered of national
interest, one of the contractual parties “has to be the Republic of Venezuela.”122 In other
words, it is of the essence of any Contract of National Interest that the Republic be a party
to it. This is further supported by Professor Caballero Ortiz, who argues that when it


122   Eloy Lares Martínez, Contratos de Interés Nacional, in 1 LIBRO HOMENAJE AL PROFESOR ANTONIO
      MOLES CAUBET (1981) (emphasis added), Exhibit          -65, p. 137. With regards to this particular
                                                                T



      requirement, the Constitutional Chamber invokes the teachings of Professor Lares Martínez in
      Andrés Velásquez et al. It is also worth noting that Professor Lares Martínez also wrote: “it is a
      recognized fact, both abroad and in our country, that in the decision of the disputes related to the
      public administration . . . the courts usually accept the teachings of the most prestigious
      jurisconsult. If the names of the authors are not mentioned, their opinions are studied and
      frequently accepted. That is why the doctrine is considered as an indirect source of administrative
      law.” Eloy Lares Martínez, Manual de Derecho Administrativo (13th ed. 2008) (emphasis added),
      Exhibit     -66, p. 115.
      Professor Brewer-Carías thinks the court should have decided differently in the Andrés Velásquez
      et al. (2002) case, but he acknowledges that the aforementioned decision affirms that the Republic
      has to be a party to Contracts of National Interest. In his view, the purpose of the constitutional
      regulation is to submit for the Legislature’s approval contracts concluded (i) by the Republic; and
      (ii) other national entities, including state corporations. Allan Randolph Brewer-Carías, La
      Mutación de la Noción de Contratos de Interés Público Nacional Hecha Por la Sala Constitucional, para
      Cercenarle a la Asamblea Nacional sus Poderes de Control Político en Relación con la Actividad Contractual
      de la Administración Pública y sus Consecuencias, in 151–52 REVISTA DE DERECHO PÚBLICO (2017),
      Exhibit      -67, pp. 373–74.
                                                                                                             34
            Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 40 of 85




comes to contracts concluded with foreign states, foreign official entities or companies not
domiciled in Venezuela, it is the interests “of the Republic, which must primarily be
subject to protection . . . .”123

§ 94. Venezuela’s highest court has long held that this is a requirement of Contracts of
National Interest. This requirement is well-established, having first been discussed in the
Federal and Cassation Court’s 1937 decision in the Attorney General of the Republic I case.124
The requirement was further affirmed by the Constitutional Chamber in several cases,
including the Andrés Velásquez et al. (2002), Attorney General of the Republic II (2007), and
Brigitte Acosta Isasis (2016) cases. Therefore, if the Republic is not a contracting party, that
circumstance—on its own—suffices to exclude the contract from the definition of
Contracts of National Interest.

                  i.      Venezuela’s Highest Court Has Long Held that Contracts of
                          National Interest Must Include the Republic as a Party

§ 95. The requirement that the Republic must be a party to a contract for it to qualify as a
Contract of National Interest was first recognized by Venezuela’s highest court in 1937 in
the Attorney General of the Republic I case.125 There, the Court considered a request for
judicial review of a law enacted by the Legislature approving a loan by the Republic to a
Venezuelan municipality (Municipalidad del Distrito Iribarren del Estado Lara). Said loan was
to be granted with funds allocated to the Republic for that specific purpose in the National
Budget. In its complaint, the Attorney General of the Republic argued that the loan
agreement approved by the Legislature had been defined by the Legislature, and not by
the Executive branch of government, as required for Contracts of National Interest. The
Court held that the Legislature does “not have the power to contract, but [does have] the
power to approve or deny contracts concluded by the Federal Executive . . . .”126

§ 96. The Court further held that:

             [T]he Federal Executive is the only branch of Government to whom the
             initiative of contracts of national interest corresponds, an initiative that
             has been suppressed by the Legislature, by presenting the latter, already


123   Caballero Ortiz, Los contratos administrativos, supra note 62, Exhibit   -43, p. 154.
124   Attorney General of the Republic I, N° 62, Exhibit   -64, p. 351.
                                                           T



125   Id.
126   Id. (emphasis added), Exhibit      -64, p. 351–52.
                                                                                              35
         Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 41 of 85




           approved, a basis of contract in which the Executive cannot introduce
           any modification . . . .127

§ 97. This decision stands for the principle that Contracts of National Interest are
“contracts concluded by the Federal Executive”128—that is, contracts concluded solely by the
Republic. It is clear that the phrase “contracts concluded by the Federal Executive” used by
the court alludes to contracts concluded solely by the Republic because the term Federal
Executive (Ejecutivo Federal) as used in the 1936 Constitution is equivalent to the term
National Executive (Ejecutivo Nacional) employed, inter alia, by Article 226 of the current
Constitution. As noted previously, the term “National Executive” 129 does not include State
Corporations, which have legal personalities of their own and are part of the National
Decentralized Administration. As such, Contracts of National Interest must be concluded
by the Republic.

§ 98. The opinion of the dissenting justices in the 1962 Banco de Venezuela case further
clarifies that Contracts of National Interest are concluded by the National Executive on
behalf of the Republic.130 Banco de Venezuela concerned the unrelated issue of the
constitutionality of a provision of a law enacted by the Legislature to approve a contract
concluded by the Federal Executive and Banco de Venezuela, a Venezuelan banking
institution, for the purpose of authorizing the latter to act as tax collection agent. 131 The
majority of the Justices of the Full Chamber of the Supreme Court determined that it had
jurisdiction to hear the case because the act subject to judicial review was not a Contract
of National Interest, but rather a law enacted by the Legislature that could be reviewed
by that Chamber. The dissenting justices concluded, instead, that a Contract of National
Interest executed by the Republic did not lose its contractual nature due to its approval

127   Id. (emphasis added).
128   Id. (emphasis added); Allan Randolph Brewer-Carías, Las Constituciones de Venezuela, Estudio
      Preliminar de Allan R. Brewer-Carías (1985), Exhibit -68, pp. 816–17, 819–20.
                                                             T



129   Estrella Sobeida et al., N° 142, Exhibit  -27, pp. 59–61; Jhonny García et al., N° 2724, Exhibit T
                                                                                                        -26,
      pp. 6–7; see also Brewer-Carías, Régimen, supra note 33, Exhibit            -29, p. 24; Brewer-Carías,
      Principios del Régimen Jurídico, supra note 33, Exhibit    -28, pp. 15–16. Said administrative bodies
                                                                 T



      are also commonly known as the National Central Administration (Administración Central de la
      República).
130   Decision of the Full Chamber of the Supreme Court of Justice, (Mar. 15, 1962) (“Banco de
      Venezuela”), Official Gazette N° 760 Extraordinary (Mar. 22, 1962), Exhibit -69, p. 12.
                                                                                     T



131   Plaintiffs had argued said contract was null and void because it exempted the collection agent from
      municipal taxation and, by doing so, violated the power granted by the Constitution to the
      Municipalities to organize and manage their income.
                                                                                                           36
         Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 42 of 85




by means of a law enacted by Congress and, as such, should be reviewed by another
Chamber of the Supreme Court. But more importantly, and apart from the strictly
jurisdictional issue that gave rise to the dissenting opinion, the dissenting Justices
confirmed—in line with what had been decided in the Attorney General of the Republic I
case—that Contracts of National Interest are contracts concluded by the Republic:

           [T]he legislative approval given to contracts of national interest concluded
           by the President of the Republic through the respective Ministry, perfects and
           completes the administrative will involved in the creation of the
           contractual relationship.132

§ 99. In the 2002 Andrés Velásquez et al. case, the Constitutional Chamber expressly
reaffirmed the long-standing judicial requirement that, for a contract to qualify as a
Contract of National Interest, the Republic has to be one of the contracting parties.

§ 100. In Andrés Velásquez et al., the Constitutional Chamber considered a constitutional
challenge to a provision of the Financial Administration Law that purported to allow the
National Executive to enter into financing agreements where the financing had been
approved in the annual debt law without obtaining additional National Assembly
approval on a case-by-case basis, as set forth in Article 150 of the Constitution. Plaintiffs
argued that the blanket approval for total indebtedness in the annual debt law could not
be construed as a substitute for the requirement of authorization by Article 150. The
Constitutional Chamber held that the control of Contracts of National Interest by means
of a case-by-case authorization “is exercised by the national legislative body prior to the
conclusion of the contract . . . . in all cases in which the Republic (as well as States and
Municipalities) through the National Executive, executes contracts with foreign States,
foreign official entities or companies not domiciled in Venezuela.” 133 The Constitutional
Chamber added that Contracts of National Interest is a contracting species which includes
“. . . . contracts concluded by the Republic through the competent organs of the National
Executive . . . .” 134


132   Id. at p. 11 (emphasis added).
133   Andrés Velásquez et al., N° 2241 (emphases added), Exhibit      -07, p. 14. It should be noted that the
      Constitutional Chamber, citing a number of factors including “preventing an imbalance in the
      structure and operation of the public administration and the preservation of the general interest,”
      decided to apply the ruling prospectively so that the “validity of national public interest contracts”
      that were not approved by the National Assembly “is left harmless.” Id. at p. 23.
134   Id. at p. 16 (emphasis added).
                                                                                                          37
         Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 43 of 85




§ 101. On the basis of that holding by the Constitutional Chamber, the term “Contracts of
National Public Interest” only encompasses “contracts concluded by the Republic, through
the competent bodies of the National Executive.”135 In the words of Professor Brewer-
Carías, the ruling in the Andrés Velásquez et al. case “reduced [the definition of] Contracts
of National Interest to only those concluded by the ‘Republic,’ excluding from the category
of Contracts of National Public Interest those that decentralized entities, such as
autonomous institutes and state enterprises, may enter into . . . .”136 Similarly, Professor
Badell Madrid affirms that for a contract to qualify as a Contract of National Interest, the
entity which assumes the obligations derived from the contract has to be the Republic. 137

§ 102. The Constitutional Chamber has confirmed on additional occasions that Andrés
Velásquez is good law. See Attorney General of the Republic II (2007) 138 and Brigitte Acosta
Isasis (2016).139

§ 103. In the Attorney General of the Republic II (2007) case, the Constitutional Chamber
decided a request for interpretation of Article 247 of the Constitution. The judicial request
sought clarification on whether the legal opinion issued by the Attorney General’s Office
on the approval procedures for Contracts of National Interest were binding. After
declaring that the legal opinion of the Attorney General of the Republic serves as a control


135   Id. (emphasis added). The meaning of the term National Executive has been discussed previously
      (see supra § 36).
136   Brewer-Carías, La Mutación, supra note 122, Exhibit          -67, p. 380. Although Professor Brewer-
      Carías does not agree that this should be a requirement for a Contract of National Interest as a
      matter of scholarly debate, he expressly recognizes it as binding law. In his view, the purpose of
      the constitutional regulation is to submit to the Legislature’s approval contracts concluded (i) by
      the Republic as well as (ii) other national entities, including State corporations. Id. at pp. 373–74.
137   Rafael Badell Madrid, Sobre la Inmunidad de Jurisdicción y la Procedencia de Cláusulas Arbitrales en los
      Contratos de Interés Público Nacional, in 2 CONGRESO INTERNACIONAL DE DERECHO ADMINISTRATIVO
      HOMENAJE AL PROF. LUIS HENRIQUE FARÍAS MATA (2006), Exhibit             -70, p. 161.
                                                                              T



138   Decision of the Constitutional Chamber of the Supreme Tribunal of Justice N° 1460, (July 12, 2007)
      (“Attorney General of the Republic II”), Exhibit -71, pp. 19–22.
139   Brigitte Acosta Isasis, N° 618, Exhibit     -08, pp. 20–22. In Lucía Antillano, the Constitutional
      Chamber addressed a case where the Republic had entered into an international agreement with
      the Federal Republic of Brazil concerning the supply of electricity. Decision of the Constitutional
      Chamber of the Supreme Tribunal of Justice N° 953, (Apr. 29, 2003) (“Lucía Antillano”), Exhibit   -   T



      72, p. 1. In furtherance of that agreement, a state corporation entered into an agreement that the
      Court characterized as one of national interest. Here, no such international obligations of the
      Republic are implicated by the Governing Documents.
                                                                                                           38
         Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 44 of 85




mechanism for the validity of Contracts of National Interest, the Court invoked and, by
doing so, confirmed and reaffirmed the ruling in Andrés Velásquez et al. that a Public Debt
transaction may qualify as a Contract of National Interest when executed “by the Republic
with [other] States, foreign official entities or commercial companies not domiciled in
Venezuela.”140

§ 104. In Brigitte Acosta Isasis, the Constitutional Chamber considered whether a financing
agreement between the Venezuelan Central Bank and a foreign entity, Fondo
Latinoamericano de Reservas,141 could be characterized as a Contract of National Interest
and, as such, required prior authorization by the Legislature. 142 The Constitutional
Chamber invoked—and, by doing so, once again reaffirmed—the four requirements of a
Contract of National Interest listed in the Andrés Velásquez case.143 The Constitutional
Chamber determined that the financing agreement at issue was not a Contract of National
Interest because the Republic was not a party. In relevant part, the Brigitte Acosta Isasis
decision reads:

        [T]his Constitutional Chamber, in the many times mentioned Judgment No. 2241
        of 24 September 2002 [i.e., Andrés Velásquez et al.], specified the essential elements
        that make contracts a contract of national public interest, as follows:

                 1. That they be concluded by the Republic, through the organs that make up the
                 National Executive competent in this matter . . . .144


140   Attorney General of the Republic II, N° 1460, Exhibit   -71, pp. 19–21.
                                                              T



141   Fondo Latinoamericano de Reservas was created by virtue of a treaty. Convenio para el
      Establecimiento del Fondo Latinoamericano de Reservas, Official Gazette N° 34172, (Mar. 6, 1989),
      Exhibit    -73, pp. 1–2.
142   Brigitte Acosta Isasis, N° 618, Exhibit   -08, pp. 20–21.
                                                T



143   Id. at p. 22.
144   Id. (emphasis added). The Political-Administrative Chamber has also issued decisions related to
      Contracts of National Interest. See Decision of the Political-Administrative Chamber of the
      Supreme Tribunal of Justice Decision N° 1198, (Nov. 2, 2017 ) (“Fondo de Desarrollo Nacional
      Fonden”), Exhibit     T
                               -74, pp. 19, 25–27; Decision of the Political-Administrative Chamber of the
      Supreme Tribunal of Justice Decision N° 847, (July 16, 2013) (“Diques y Astilleros Nacionales
      (DIANCA)”), Exhibit       T
                                  -75, pp. 16-17, 23–24; Decision of the Political-Administrative Chamber of
      the Supreme Tribunal of Justice N° 1690 (Dec. 7, 2011) (“Minera Las Cristinas (MINCA)”), Exhibit
          -76, pp. 23, 51, 54; Decision of the Political-Administrative Chamber of the Venezuelan Supreme
      Tribunal N° 855, (Apr. 5, 2006) (“Compañía Anónima Venezolana de Televisión (VTV)”), Exhibit         -
      126, pp. 71–79. Most of these decisions arose in the distinct procedural context of determining the
                                                                                                          39
         Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 45 of 85




§ 105. Here, the Governing Documents cannot qualify as such contracts pursuant to the
first requirement of Andrés Velásquez because the Republic was not a party to these
contracts. A simple review of the Governing Documents reveals that the Republic was not
a party (see supra §§ 61–§ 63). Rather, the Governing Documents were entered into by
corporations with distinct legal personalities separate from the Republic.

§ 106. The instant matter is analogous to Brigitte Acosta Isasis. Like PDVSA and PDVSA
Petróleo, the Venezuelan Central Bank is a separate and distinct legal entity that cannot
be confounded with the Republic for the purpose of determining whether the Governing
Documents are Contracts of National Interest. Corporations cannot be conflated with
their shareholders for constitutional purposes, both in general and with regard to the
Republic in particular. 145

§ 107. To emphasize: The Republic and each of the Plaintiffs are different legal entities.
As such, each of the Plaintiffs and the Republic have their own (i) legal personality;146 and
therefore, (ii) separate patrimony (i.e., assets and liabilities); and (iii) separate legal
representatives. Indeed, under Venezuelan law, the President of the Republic is not the
legal representative of State Corporations. Articles 242 and 275 of the Commercial Code—
applicable to PDVSA and PDVSA Petróleo—provide, respectively, that (i) corporations
(sociedades anónimas) are managed by one or more administrators, and (ii) said
administrators are appointed by the shareholders of the corporation in a shareholders
meeting.147

§ 108. Given the President of the Republic’s legal power to obligate the Republic, on the
one hand, and the President’s lack of legal power to obligate State Corporations such as


      jurisdiction of Venezuelan courts in cases where the contracts at issue provided for the resolution
      of disputes in arbitration, rather than before Venezuela’s courts. None of these decisions addresses
      the issue of the contracts’ validity in relation to the legislative approval requirements of Article 150
      of the Constitution, nor were the contracts at issue approved by the National Assembly. To the
      extent these decisions are inconsistent with the Constitutional Chamber’s constitutional
      jurisprudence, they are not controlling. See supra § 13 (explaining that, pursuant to Article 335 of
      the Constitution, the Constitutional Chamber is the ultimate arbiter of the Constitution).
145   Brewer-Carías & Viloria, supra note 39, Exhibit         T
                                                               -31, p. 155.
146   Regarding the legal personality of the Republic, see Allan Randolph Brewer-Carías, El Estado, la
      República y la Nación. Precisión Sobre las Personas Jurídicas Estatales en la Constitución de 1999 y sobre
      el Error en el que Incurrió la Sala Constitucional al Confundir la ‘Nación’ con la ‘República’, in 134 REVISTA
      DE DERECHO PÚBLICO (2013), Exhibit             -77, pp. 209–11.
147   Commercial Code at arts. 242, 275, Exhibit         T
                                                          -19, pp. 24, 26.
                                                                                                                 40
         Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 46 of 85




PDVSA or PDVSA Petróleo, on the other, the term Contracts of National Interest, used in
Article 236(14) of the Venezuelan Constitution, must be understood as a type of contract
in which the Republic is a contracting party, i.e., in which the Republic has to be a
contracting party.

§ 109. Moreover, the Governing Documents did not create any direct obligations by or
liabilities of the Republic. Professor Badell Madrid affirms that for a contract to qualify as
a Contract of National Interest, the entity that assumes the obligations derived from the
contract has to be the Republic. 148 The obligations derived from the Governing Documents
are, all of them, incumbent upon corporations with their own legal personality, assets,
and liabilities.

§ 110. Accordingly, the Republic must have been a party to the Governing Documents for
these contracts to qualify as Contracts of National Interest. Because it was not, the
Governing Documents do not qualify, and are not subject to approval by the National
Assembly pursuant to Article 150 of the Constitution.

§ 111. Moreover, my conclusion is consistent with Articles 236(14) and 226 of the
Constitution, as discussed below.

                  ii.     Consistency of the Requirement that the Republic Must Be a Party
                          with Articles 236 and 226 of the Constitution

§ 112. The requirement that only contracts to which the Republic is a party may qualify
as Contracts of National Interest is also consistent with Articles 236(14) and 226 of the
Constitution.

§ 113. Pursuant to Article 236(14), the President of the Republic is vested with the power
to conclude Contracts of National Interest. This Article states that: “The powers and duties
of the President of the Republic are as follows: . . . [to] enter into contracts of national
interest according to this Constitution and the law.”

§ 114. It is essential to point out that the President of the Republic is the sole authority
empowered by the Constitution to conclude Contracts of National Interest pursuant to
Article 236(14). This is significant, as the Republic, as well as other public entities, are




148   Badell Madrid, Sobre la Inmunidad de Jurisdicción, supra note 137, Exhibit   -70, p. 161.
                                                                                                  41
         Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 47 of 85




subject to the Rule of Law (principio de legalidad)149 the constitutional principle under which
state bodies and entities may only act when an express law provision allows them to do
so (principio de competencia).150

§ 115. The President’s role in approving such contracts is further discussed in the final
paragraph of Article 236, which states that the power granted to the President of the
Republic to conclude Contracts of National Interest must be exercised by the President in
Council with his Ministers. 151

§ 116. As explained by Professors Lares Martínez, Melich-Orsini and Caballero Ortiz,
Article 236(14)’s grant of sole authority to the President to conclude Contracts of National
Interest is consistent with the President’s role as the Head of the National Executive,
pursuant to which the President is enabled to conclude contracts on the Republic’s behalf
(see supra § 51). This power derives from Article 226, according to which the President of
the Republic is the Head of State and of the National Executive, and in said capacity
directs the actions of the government.

§ 117. In exercise of the powers granted to the President of the Republic by Articles 226
and 236(14) of the Constitution, the President sanctioned regulations for the review of
drafts of Contracts of National Interest to be concluded by the Republic, establishing the
internal procedure to be followed by the National Executive prior to the conclusion of




149   Articles 2, 137, and 141 of the Constitution (1999), supra note 40, Exhibit     -32, pp. 17, 24, state,
      respectively, that (i) Venezuela has “a democratic and social State of Law. . .”; (ii) the Constitution
      and the laws define the powers of the bodies entrusted with the exercise the Public Power, and the
      activities carried out by them must conform to the Constitution and the laws; and, (iii) the Public
      Administration must act “with full submission to the law. . . .”
150   According to Article 4 of the Organic Law of the Public Administration, the Public Administration
      is organized and acts in accordance with the principle of legality, whereby the attribution,
      distribution, and exercise of its powers is subject to the provisions of the Constitution, laws, and
      regulations, in guarantee and protection of public liberties. Exhibit        -20, p. 8. Article 26 of the
      Organic Law of the Public Administration, Exhibit         -20, p. 12, states that all powers attributed
                                                                   T



      to the organs and entities of the Public Administration is mandatory and shall be exercised under
      the conditions, limits and procedures established, and that any activity by an organ or entity which
      manifestly lacks power is void and its effects will be deemed non-existent.
      See Lares Martínez, Contratos de Interés Nacional, supra note 122, Exhibit      -65, p. 123.
151   Constitution (1999) art. 236, supra note 39, Exhibit     -32, p. 31.
                                                               T




                                                                                                            42
Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 48 of 85
Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 49 of 85
         Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 50 of 85




May 2016 Resolution, the National Assembly reasserted its power to approve contracts of
public interest concluded by the National Executive with foreign states, foreign official
entities or companies not domiciled in Venezuela. 158 The May 2016 Resolution also
provided that “contracts of national public interest executed by the National Executive with
foreign states or foreign official entities or with companies not domiciled in Venezuela
will be absolutely null [when executed] without the approval of the National Assembly”
(Decision #3.)159

§ 124. The text of the May 2016 Resolution, which is based on Article 150, demonstrates
the National Assembly’s awareness of the requirement that a Contract of National Interest
include the Republic—and its National Executive—as a party. It resolves:

       That the Constitution “categorically requires, without exception, the approval of the
        National Assembly of all contracts of national . . . public interest executed by the
        National Executive with [foreign] states or foreign official entities or with companies
        not domiciled in Venezuela” (First “Whereas” Clause); 160

       That the conclusion of “large contracts that could seriously compromise the assets
        of the Republic or could expose it to serious losses or to international claims that
        could damage the sovereignty or integrity of the country . . . justify the intervention
        and control of the National Assembly” (Fourth “Whereas” Clause);161

       That “[a]pproval, as a condition of validity of the contracts is one of the control
        mechanisms [that may be exercised by] the National Assembly on public interest
        contracts executed by the National Executive . . . .” (Sixth “Whereas” Clause);162

       That the power bestowed to “the National Assembly regarding the approval of
        national . . . public interest contracts executed by the National Executive with
        [foreign] States or foreign official entities or with companies not domiciled in



      with States or foreign official entities or with companies not domiciled in Venezuela.” (May 26,
      2016) (emphasis added), Exhibit    T
                                             -82, p. 1.
158   Id. at pp. 1–3.
159   Id. at p. 3 (emphasis added).
160   Id. at p. 1 (emphasis added).
161   Id. at p. 2 (emphasis added).
162   Id. (emphasis added).
                                                                                                   45
         Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 51 of 85




         Venezuela is inalienable . . . and cannot be ignored by means of conventions,
         decrees or other legal acts” (Seventh “Whereas” Clause).163

§ 125. As discussed previously, the term National Executive, as employed, inter alia, by
Article 226 of the Venezuelan Constitution, encompasses a group of administrative bodies
of the Republic, which includes the Presidency of the Republic, the Executive Vice
Presidency of the Republic and the Ministers (see supra § 36). This term does not include
State Corporations, which are distinct legal entities and as such have their own legal
personalities, assets, liabilities, and representatives (see supra § 37). In summary, the May
2016 Resolution is consistent with the judicial precedents previously invoked holding that
the Republic must be a party for a contract to be considered a Contract of National
Interest.

§ 126. Plaintiffs’ conclusion is also inconsistent with a legal opinion dated August 7, 2006
by the Attorney General’s Office (the “Legal Opinion”) which concluded that, for
contracts to be considered Contracts of National Interest, it was necessary that “they are
concluded by the Republic, through the bodies that compose the National Executive . . . .”164
Notably, this Legal Opinion invoked—and by doing so, shared—the conclusions of the
court in Andrés Velásquez et al. (see supra § 88).165

§ 127. To conclude, the Republic was not a party to the Governing Documents and the
Governing Documents did not create any direct obligations by or liabilities to the
Republic. Accordingly, the Governing Documents cannot be characterized as Contracts
of National Interest. Plaintiffs’ conclusions to the contrary are premised on a misreading
of the Constitution—in addition to being contrary to Andrés Velásquez et al. and other
binding judicial precedent—and are inconsistent with statements by the National
Assembly and the Attorney General prior to the execution of these agreements. Therefore,
the Governing Documents were not subject to approval by the Legislature, and lack of
authorization by the Legislature does not affect the validity of the Governing Documents.

§ 128.




163   Id. (emphasis added).
164   Oficio N° G.G.A.J./C.D.E. 493, Doctrina de la Procuraduría General de la República 2006-2007, (Aug. 7,
      2006) (emphasis added), Exhibit      83, pp. 75–76.
165   Id. at p. 76.
                                                                                                         46
          Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 52 of 85




III.       THE GOVERNING DOCUMENTS ARE NOT CONTRACTS OF NATIONAL
           INTEREST UNDER AT LEAST TWO OF THE REMAINING CRITERIA
           RECOGNIZED IN ANDRÉS VELÁSQUEZ ET AL.

§ 129. The Governing Documents are not Contracts of National Interest for the additional
reasons that they do not meet at least two of the remaining three requisites for such
contracts enumerated in Andrés Velásquez et al.

§ 130. For Contracts of National Interest, the Republic must be a contracting party (see
supra §§ 93–§ 128), but that sole requisite does not suffice by itself. The remaining three
requisites enumerated in Andrés Velásquez et al. must also be met, namely: (i) the subject
of the contract must be decisive or essential for the realization of the goals and missions
of the Venezuelan State; (ii) the contract must satisfy the interests of the national
community; and (iii) the contract must imply the assumption of obligations payable by
the Republic—against the National Treasury—during several fiscal years after the one in
which the contract was concluded and, therefore, commit amounts of money and fiscal
resources from Venezuela’s future budgets. 167 As discussed below, at least two of these
requirements are not met with regard to the Governing Documents.

           A.      Contracts of National Interest Must Satisfy the General Interests of the
                   National Community

§ 131. The Court in Andres Velasquez et al. stated that a contract must satisfy the general
interest of the national community—i.e., the individual and matching interests of the
inhabitants of the country, considered as a whole—to qualify as a Contract of National
Interest. Plaintiffs’ Complaint does not provide an explanation as to why the Governing

166    Hogan Memorandum Dated Sept. 21, 2016 (HL_021479), supra note 94, Exhibit   -60, p. 3
       (emphasis added).
167    Andrés Velásquez et al., N° 2241, Exhibit   -07, pp. 16–17.
                                                   T




                                                                                         47
        Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 53 of 85




Documents meet the standard of being able to satisfy the individual and matching
interests of the national community.

§ 132. Here, the Governing Documents cannot be considered Contracts of National
Interest because they were not concluded for the purpose of satisfying—immediately and
directly—the individual and matching interests of the national community. Indeed, the
Governing Documents were not concluded for the purpose of rendering any public
service to the community or its citizens. The relationship between the Governing
Documents and the general interest is—at best—indirect and, as such, does not meet the
criteria set forth by Andrés Velásquez et al.

§ 133. Plaintiffs’ central argument for why the Governing Documents and Exchange
required National Assembly approval appears to be that the pledge of collateral
associated with the Exchange converts these agreements to Contracts of National Interest
because of the significance of the collateral pledged. However, the pledge of collateral
does not transform the Governing Documents into Contracts of National Interest. There
is no legal authority that posits that the mere existence of a pledge transforms debt
instruments such as the Governing Documents into Contracts of National Interest.

§ 134. Treating these agreements as Contracts of National Interest simply because they
contemplate the pledge of shares of a PDVSA subsidiary would be illogical. PDVSA
regularly risks collection of the shares of CITGO Holding and other assets by undertaking
unsecured debt; as a result, PDVSA’s assets are subject to collection upon default. 168 Thus,
even without the pledge of a security interest, a default by PDVSA would still place
CITGO at risk from creditors. Because entering into unsecured debt transactions would
expose Plaintiffs to the risk of collection of the collateral involved in the Exchange here,
the Pledge alone does not give these agreements greater significance under Article 150 of
the Constitution. The only notable difference between the Pledge in this matter and prior
debt transactions by Plaintiffs is the process and timing of collection for the creditor in the
instant matter; in either scenario, the result to the debtor is the same—the collateral may
be collected upon default.




168   See, e.g., Offering Circular, supra note 20 (listing various loans taken by PDVSA and its
      subsidiaries), Exhibit   -13, Ex. T3E, pp. 70–72.
                                                                                             48
         Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 54 of 85




§ 135. A prominent Venezuelan scholar who has been cited by the Constitutional
Chamber, 169 Professor Lares Martínez, has argued that contracts pertaining to assets of the
private domain do not tend to address the general interest or, to be more specific, the
interests of the national community. Professor Lares Martínez explains that Contracts of
National Interest must be concluded for the purpose of “addressing requirements of
general interest [both] immediately and directly” and, therefore, “contracts related to the
management and sale of assets belonging to the private domain of the Republic are
excluded from the category of Contracts of National Interest.” 170

§ 136. The assets involved in the Governing Documents—shares issued by a subsidiary
of PDVSA—are assets pertaining to the private domain of PDVSA. Therefore, even under
this scholarly criterion, the Governing Documents do not concern the types of assets
typically associated with Contracts of National Interest.

§ 137. National assets belonging to the Republic and State Corporations may be (i) assets
of the public domain or, alternatively, (ii) assets of the private domain.171 Under
Venezuelan law, the assets pertaining to the public domain include, for example, assets
destined for public use such as public parks or roads; lacustrine and river spaces; and
hydrocarbon deposits existing in the national territory, under the bed of the territorial sea,
in the exclusive economic zone and in the continental shelf. As discussed infra § 139, the
list of assets of the public domain does not include CITGO’s shares—CITGO being a US-
based company that does not own the foregoing hydrocarbon deposits.172

§ 138. Under Venezuelan law, the assets of the public domain cannot be attached, sold or
acquired by third parties by means of adverse possession.173 In contrast, assets or property
of the Republic or a State Corporation not included in the foregoing list and not intended
for public use or affected to any public service, such as monies and/or shares, pertain to
the private domain.



169   The Supreme Tribunal invokes the teachings of Professor Lares Martínez in Andrés Velásquez et al.,
      N° 2241, Exhibit  -07, p. 15.
                               T



170   Lares Martínez, Manual de Derecho Administrativo, supra note 122 (emphasis added) Exhibit     -66,
                                                                                                    T



      p. 297.
171   Organic Law of Public Assets arts. 5 and 6, Official Gazette N° 6155 Extraordinary (Nov. 19, 2014)
      Exhibit   -84, pp. 27–28.
172   Id. at art. 6, Exhibit       -84, p. 28.
173   Id. at art. 9, Exhibit       -84, pp. 28–29.
                                                                                                        49
         Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 55 of 85




§ 139. Article 303 of the Constitution recognizes that shares issued by PDVSA are assets
of the Republic and cannot be sold, i.e., that they are assets of the public domain. Article
303 also expressly recognizes that shares of its subsidiaries are not. By implication, shares
of PDV Holding, a Delaware corporation and an indirect, wholly-owned subsidiary of
PDVSA, are not assets of the public domain:

           Article 303. For reasons of economic and political sovereignty and
           national strategy, the State shall own all the shares of Petróleos de
           Venezuela, S.A., or of the entity created to manage the oil industry,
           except those of the subsidiaries, strategic associations, companies and
           any others that have been established or are established as a result of the
           business development of Petróleos de Venezuela, S.A.174

§ 140. Here, the Governing Agreements concern the assets of the private domain of
PDVSA, PDV Holding, and CITGO, each of which is a U.S.-based company incorporated
in Delaware with headquarters in Houston, Texas. 175 Both PDV Holding and CITGO
Holding are subsidiaries of PDVSA. Because these entities are subsidiaries of PDVSA
incorporated outside of Venezuela, and considering the fact that the shares of subsidiaries
of PDVSA are excluded from the public domain pursuant to Article 303 of the
Constitution and Article 6 of the Organic Law of Public Assets, said shares cannot be
considered assets of the public domain. Therefore, they do not involve assets typical of
Contracts of National Interest, as recognized by Professor Lares Martínez, nor do they
satisfy indirectly or immediately the general interest, i.e., the interest of the national
community.

§ 141. In light of the foregoing, the Governing Documents cannot be characterized as
Contracts of National Interest.




174   Constitution (1999) art. 303, Exhibit   -32, p. 35.
                                              T



175




                                                                                           50
         Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 56 of 85




          B.          Contracts of National Interest Must Involve the Assumption of
                      Obligations Payable During Several Fiscal Years by the National
                      Treasury

§ 142. The Governing Documents did not imply the assumption of monetary obligations
by the Republic payable by the National Treasury over several fiscal years.

§ 143. As the Court explained in the Andrés Velásquez et al. case (see supra § 88), the fourth
(and last) criteria of a Contract of National Interest is that such contracts concluded by the
Republic must:

            [(i.)] imply the assumption of obligations whose total or partial payment
            is stipulated over the course of several fiscal years subsequent to the one
            in which the object of the contract was caused, [(ii.)] in view of the
            implications that the adoption of such commitments may cause to the
            economic and social life of the Nation.176

§ 144. This requirement may be broken down into two factors, each of which must be met
for a contract to qualify as a Contract of National Interest. First, the contract must involve
obligations assumed by the Republic with expenditures to be made against the National
Treasury over several fiscal years. 177 Second, the obligation must consider the
“implications the adoption of such commitments may cause to the economic and social
life of the Nation.”178

§ 145. It is apparent from context that the first factor means that Contracts of National
Interest must involve expenditures by the Republic against the National Treasury. In
Andrés Velásquez et al., the court stated that Contracts of National Interest involve “the
assumption of obligations whose total or partial payment is stipulated over the course of
several fiscal years”179 when reviewing the constitutionality of Article 80 of the Financial
Administration Law in force at the time. Pursuant to Article 80, the National Executive
had to simultaneously submit to the Legislature drafts of (i) the national budget law, as
well as (ii) the annual indebtedness law for the corresponding fiscal year. The draft of the
annual indebtedness law had to specify, inter alia, (i) the maximum amount of Public Debt


176   Andrés Velásquez et al., N° 2241, Exhibit    -07, pp. 16–17.
                                                   T



177   Attorney General of the Republic I, N° 62, Exhibit   -64, pp. 351–52.
                                                           T



178   Andrés Velásquez et al., N° 2241, Exhibit    -07, p.17.
                                                   T



179   Id. at p. 17.
                                                                                           51
         Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 57 of 85




to be contracted during the Republic’s fiscal year, and (ii) the maximum amount of
outstanding treasury bills payable by the Republic at the close of the respective fiscal year.
The amounts specified in the draft annual indebtedness law had to be consistent with the
multi-annual budget law and consider, inter alia, (i) the requirements for an orderly
development of the national economy; (ii) the Republic’s foreseeable tax revenues; and
(iii) the country’s gross domestic product. 180 Given that context, Contracts of National
Interest must involve obligations assumed by the Republic.

§ 146. This is consistent with the 1937 Attorney General of the Republic I case, in which
Venezuela’s highest Court had ruled that the contract at issue could be characterized as a
Contract of National Interest because the contract obligated the Republic to make “an
expenditure against the National Treasury . . . .”181

§ 147. This conclusion is consistent with the writings of several Venezuelan scholars who
have affirmed that, in addition to the Republic being a contracting party, a contract may
only be characterized as a Contract of National Interest if it is likely to seriously
compromise the economic assets of the Republic. 182 For a contract to seriously compromise
the economic assets of the Republic, said contract (i) must imply the assumption of
obligations by the Republic itself, and, hence, (ii) said obligations are those that need to
be included in the national budget and payable from the National Treasury. 183

§ 148. Based on this first factor alone, it is patent that the Governing Documents are not
Contracts of National Interest, as neither involve expenditures to be made against
Venezuela’s National Treasury. Although these agreements involved obligations on the
part of the PDVSA and PDVSA Petróleos over several fiscal years, the Republic did not
assume any obligations by means of these agreements. The obligations derived from said
contracts were payable from PDVSA’s patrimony (i.e., its assets)—not from the National
Treasury. As such, the Governing Documents could not have met the fourth requirement
enumerated in Andrés Velásquez et al.184




180   Id. at pp. 21–22.
181   Attorney General of the Republic I, N° 62 (emphasis added), Exhibit      -64, pp. 351–52.
182   José Melich-Orsini, La Noción de Contrato de Interés Público, in 7 REVISTA DE DERECHO PÚBLICO (1981),
      Exhibit    -85, p. 61.
183   Attorney General of the Republic I, N° 62, Exhibit   T
                                                            -64, pp. 351–52.
184   Andrés Velásquez et al., N° 2241, Exhibit     07, p. 17.
                                                                                                        52
            Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 58 of 85




§ 149. As to the second factor, which involves “implications that the adoption of such
commitments may cause to the economic and social life of the Nation,”185 it is unclear
what kind of “implications” turn a contract into a Contract of National Interest. This
matter still is open to scholarly debate.

§ 150. Some scholars, including Professors Pérez Luciani and Melich-Orsini, affirm that
Contracts of National Interest must be determined based on their economic implications,
i.e., on their quantum. Their theory is problematic for several reasons.

§ 151. Professor Pérez Luciani argues that the inclusion of Contracts of National Interest
in Venezuelan Constitutions reveals a concern about the economic and financial
consequences derived from contracts concluded by governments. He argues that: “if all
those contracts had been of little economic significance or had been planned to be paid in
a single year and within the limits of the Public Expenditure Budget, the aforementioned
Contracts of National Interest would not have existed.” 186 Professor Pérez Luciani is
seconded by Professor Melich-Orsini. According to the latter, “the expression ‘contract of
national interest’ . . . was introduced and has been retained by the Venezuelan subsequent
Constitutions to refer to those ‘large contracts’ likely to seriously compromise the
economic assets of the Republic.”187

§ 152. The thesis advanced by Professors Pérez Luciani and Melich-Orsini is problematic
because of the doubts it casts and the uncertainties it causes. What qualifies as a contract
of little significance? What is the meaning of the term “large contracts”? What is the
threshold that separates (i) a contract of little economic significance from one of “great
economic significance” or (ii) a “large contract” from a “small contract”? Lacking an
objective (quantitative) standard or threshold, the thesis poses many questions but
provides few answers.

§ 153. Accordingly, and paraphrasing Professor Brewer-Carías, the “quantitative
interpretation criterion on what is to be understood as a contract of national interest is
inadmissible by itself to draw the boundary between contracts that are of national interest
and those that are not.”188 Professor Brewer-Carías goes on to say that the quantitative


185   Id.
186   Pérez Luciani, Contratos de Interés Nacional, supra note 114, Exhibit       -63, p. 155; Caballero Ortiz,
      Los contratos administrativos, supra note 62, Exhibit   -43, p. 144.
187   Melich-Orsini, supra note 182, (emphasis added), Exhibit      -85, p. 61.
                                                                    T



188   3 Allan Randolph Brewer-Carías, Tratado de Derecho Administrativo (2013), Exhibit          -86, p. 638.
                                                                                                            53
            Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 59 of 85




criterion cannot be admitted “unless a law [enacted by the Legislature] establishes that
contracts of certain amounts, importance or nature are [Contracts of National Interest],
for the purpose of being subject to the approval of Congress . . . .”189

§ 154. Because there is no clear interpretive criterion on how to determine the quantitative
value of economic implications, this criterion should not be applied to determine whether
the Governing Documents involve Contracts of National Interest. But even if this criteria
were admissible, the Governing Documents cannot be considered contracts with large
economic implications for the Republic because they do not impose any obligations on
the Republic. More saliently, and notwithstanding the quantum of the Governing
Documents, these agreements cannot be characterized as Contracts of National Interest
because they do not involve expenditures from the National Treasury over a period of
several fiscal years.

§ 155.




IV.         ADDITIONAL CONSIDERATIONS SUPPORTING MY OPINION THAT THE
            GOVERNING DOCUMENTS ARE NOT CONTRACTS OF NATIONAL
            INTEREST

§ 156. Two additional considerations support my opinion that the Governing Documents
are not Contracts of National Interest.

§ 157. First, financing agreements by PDVSA are excluded from the requirement of
authorization by the National Assembly pursuant to an explicit provision of the Financial
Administration Law. This statute fits into a separate set of constitutional requirements
applicable to Financing Agreements. No Venezuelan court has held that this provision of




189   Id.
190   Hogan Memorandum Dated Sept. 21, 2016 (HL_021479), supra note 94 (emphasis added), Exhibit
        -60, p. 3.
                                                                                             54
         Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 60 of 85




the Financial Administration law is unconstitutional. Yet the logic of Plaintiffs’ arguments
would call into question the constitutionality of this law.

§ 158. Second, Contracts of National Interest are administrative contracts, which are
characterized by the additional criteria of being subject mainly or predominantly to
Venezuelan Public Law and involving sovereign powers (ius imperium). The Governing
Documents are not subject to Venezuelan Public Law and do not involve sovereign
powers, which, indeed, Plaintiffs do not possess. Because the Governing Documents do
not qualify as administrative contracts, they cannot be considered Contracts of National
Interest.

          A.      My Opinion Is Consistent with, and Plaintiffs’ Arguments Are
                  Inconsistent with, the Financial Administration Law and Other
                  Constitutional Provisions Concerning Financing Agreements

§ 159. My view that PDVSA’s debt, whether unsecured or secured, is not subject to
National Assembly approval requirements under Article 150 of the Constitution is further
supported by the existence of Venezuelan statutory law exempting PDVSA’s financing
agreements from National Assembly approval. Under the Financial Administration Law,
Public Debt incurred by corporations created pursuant to the Hydrocarbons Law, such as
PDVSA and PDVSA Petróleos, are expressly excluded from the requirement of legislative
approval.191 Moreover, Financing Agreements for Public Debt are subject to a separate set
of constitutional rules.

§ 160. Contracts involving Public Debt were first regulated in the Venezuelan
Constitution enacted in 1830,192 i.e., more than 30 years before the term Contract of
National Interest first appeared in the 1864 Venezuelan Constitution. And the lists of
types of contracts recognized as Contracts of National Interest listed in prior
Constitutions, as discussed previously, did not include Financing Agreements.

§ 161. Rather, under Venezuelan law, Public Debt has traditionally been subject to a
separate set of constitutional provisions set forth in Articles 187(6), 187(7), 236(12) and
312.193 Pursuant to these provisions, the President of the Republic is empowered to
negotiate certain Public Debt Agreements (Article 236(12)), and the National Assembly is

191   Financial Administration Law, art. 101, § 4, Exhibit     -30, p. 82.
                                                               T



192   Pérez Luciani, Contratos de Interés Nacional, supra note 114, Exhibit   -63, pp. 120–24.
193   In contrast, the Constitution regulates Contracts of National Interest in Articles 150, 151, 187(9),
      236(14) and 247, as discussed supra §§ 49–§ 53.
                                                                                                       55
         Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 61 of 85




empowered to discuss and approve the national budget and any bill concerning public
credit, as well as additional credits to the national budget (Articles 187(6) and 187(7)). For
their validity, Public Debt transactions shall require a special law that authorizes them,
with the sole exclusions to be established by law (Article 312), and the laws enacted by
the National Assembly shall set limits on public indebtedness. These constitutional
provisions are implemented in a statutory regime pursuant to the Financial
Administration Law.

§ 162. Pursuant to Article 101(4) of the Financial Administration Law, State Corporations
created in accordance with the Hydrocarbons Law,194 such as PDVSA and PDVSA
Petróleo, may issue Public Debt without any prior authorization by the Legislature. 195 The
Republic created PDVSA based on the Nationalization Law.196 The exemption in Article
101(4) of the Financial Administration Law was enacted as a means to guarantee flexibility
when conducting businesses in face of competition by other corporations. Pursuant to the
Financial Administration Law, the issuance of Public Debt by PDVSA and PDVSA
Petróleo is only subject to a certification of the State Corporations’ ability to pay by means
of a balance duly signed by a public accountant, to be published in a national newspaper
within 15 business days of the end of their fiscal year. 197




194   Articles 27 and 28 of the Hydrocarbons Law provide, respectively, (i) that the National Executive,
      by means of a Decree approved in Council of Ministers, may create corporations wholly owned by
      the State for the purpose of conducting activities associated with hydrocarbons (Article 27); and,
      (ii) that the aforementioned corporations may create other corporations for the purpose of
      conducting their activities (Article 28). See arts. 27–28, Exhibit -40, p. 348.078
195   Hernández González, Comentarios, supra note 55, Exhibit  -41, p. 209; see also Memorandum from
                                                                 T



      José Ignacio Hernández González (Aug. 28, 2019), Exhibit    -87, pp. 26–27
                                                                     T




196   See generally, Nationalization Law, Exhibit   -09.
                                                    T



197   Financial Administration Law, art. 101, Exhibit  30, p. 82; see also PDVSA Extracto del Balance
      de la Deuda Financiera Consolidada, Diario VEA/Caracas (Jan. 23, 2016), Exhibit     -88; PDVSA
                                                                                           T



      Extracto del Balance de la Deuda Financiera Consolidada, Panorama (Jan. 22, 2016),
      panorama.com.ve, Exhibit    -89. PDVSA’s balance sheet is also publicly published on its website.
                                    T



      See PDVSA, Balance de la Deuda Financiera Consolidada 31 de diciembre de 2015, Exhibit          -
      90, http://www.pdvsa.com/images/pdf/RELACION%20CON%20INVERSIONISTAS/Deuda/Bala
      nce%20de%20la%20Deuda/2015/Balance%20de%20la%20Deuda%20Financiera%20Consolidada%
      20al%2031%20de%20diciembre%20de%202015.pdf.
                                                                                                     56
         Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 62 of 85




§ 163. The exemption recognized in Article 101(4) has existed since the law was first
enacted in 2000.198 Indeed, PDVSA and PDVSA Petróleo have been exempted from these
Legislative approval requirements for Public Debt for decades, since the predecessor to
this law, the 1983 Public Financing Organic Law (Ley Orgánica de Crédito Público), also
exempted Public Debt by PDVSA and PDVSA Petróleo from Legislative approval
requirements.199

§ 164. The Constitutional Chamber in Andrés Velásquez et al. held that certain Public Debt,
issued by the Republic could in rare cases entail the conclusion of a Contract of National
Interest. But Plaintiffs’ overbroad definition of a Contract of National Interest would, as a
practical matter, render this long-standing statutory exemption ineffective or even
unconstitutional.

§ 165. A decision holding Article 101 of the Financial Administration Law
unconstitutional would be unprecedented under Venezuelan law. To the contrary, the
exemption under Article 101 of the Financial Administration Law was upheld in Brigitte
Acosta Isasis. There, the Constitutional Chamber affirmed that Article 101 “exempts” the
public entities to which it applies “from the [general] authorization regime provided for”
in said law. The Court further held that said entities, which include State Corporations
created in accordance with the Hydrocarbons Law, do not require prior legislative
“authorization to carry out public credit operations.” 200 The legal exemption is justified
because the aforementioned State Corporations: (i) have limited liability; 201 and (ii)
produce revenue of their own and, hence, are not dependent upon the National
Treasury. 202 Further, said State Corporations are not dependent on the National Budget
for economic resources and do not compromise assets of the Republic.




198   Organic Law of the Financial Administration of the Public Sector, art. 89, Official Gazette N° 37029
      (Sept. 5, 2000) (“Financial Administration Law of 2000”), Exhibit   -91, p. 315.265.
                                                                               T



199   Organic Law of the Public Financing, art. 49, Official Gazette N° 3253 Extraordinary (Sept. 14, 1983),
      Exhibit   -92, p. 7.
200   Brigitte Acosta Isasis, N° 618, Exhibit   -08, p. 33.
                                                T



201   Articles 301(3) and 334 of the Commercial Code, Exhibit         T
                                                                       -19, pp. 28, 31, provide, respectively,
      that (i) the obligations of a corporation (sociedad anónima) are guaranteed by its capital and that the
      liability of the shareholders is limited to the amount of their contribution (shares); and, (ii) that the
      bankruptcy of the corporation does not entail the bankruptcy of its shareholders.
202   Organic Law of the Public Administration, art. 29 § 1, Exhibit        -20, p. 12.
                                                                                                            57
            Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 63 of 85




            B.       My Opinion Is Further Supported by the Fact That the Governing
                     Documents Do Not Qualify as Administrative Contracts, and Therefore
                     Cannot Constitute Contracts of National Interest

§ 166. Additionally, the Governing Documents cannot be considered Contracts of
National Interest because these agreements are not administrative contracts.

§ 167. Under Venezuelan law, Contracts of National Interest are administrative contracts.
This aspect of Venezuelan law was acknowledged by the Full Chamber of the Supreme
Tribunal of Justice in the Banco de Venezuela case (see supra § 98). There, the majority found
that a contract concluded by the Republic “is a public law and national interest contract,
which involves a public service to be provided by a private banking institution, acting as
an Auxiliary Bank of the Treasury.” 203 By affirming that the contract (i) was subject to
Public Law and (ii) dealt with an activity considered of public service, the majority affirmed
that the contract at issue was, indeed, an administrative contract. The Dissenting Opinion
in that case acknowledged that the Contract of National Interest “between the National
Executive and the Bank of Venezuela . . .undoubtedly belongs to the category of
administrative or public law contracts . . . .”204

§ 168. Additionally, Professors Badell Madrid, Brewer-Carías, Farías Mata, and Lares
Martínez have affirmed that Contracts of National Interest are administrative contracts.205

§ 169. Different legal bodies of the Venezuelan Public Administration, including the
Attorney General’s Office, have also acknowledged that Contracts of National Interest are




203   Banco de Venezuela, N° 760 (emphasis added), Exhibit       -69, p. 5.
204   Id.
205   Allan Randolph Brewer-Carías, Las Instituciones Fundamentales del Derecho Administrativo y la
      Jurisprudencia Venezolana (1964), Exhibit    T
                                                    -93, pp. 162–63, 171–72; Luis Henrique Farías Mata, La
      Teoría del Contrato Administrativo en la Doctrina, Legislación y Jurisprudencia Venezolanas, in 2 LIBRO
      HOMENAJE AL DOCTOR ELOY LARES MARTÍNEZ (1981), Exhibit                -94, p. 941; Eloy Lares Martínez,
      Contratos de Interés Nacional, in 1 LIBRO HOMENAJE AL DOCTOR ELOY LARES MARTÍNEZ (1981),
      Exhibit    T
                  -65, p. 117; and Rafael Badell Madrid, Contratos de Interés Público Nacional, in 19 REVISTA
      DE DERECHO ADMINISTRATIVO (2004), Exhibit           -95, p. 67.
      On the other hand, Professors Pérez Luciani and Melich-Orsini have opined that Contracts of
      National Interest are not Administrative Contracts. See Pérez Luciani, Contratos de Interés Nacional,
      supra note 114, Exhibit    -63, p. 152; and Melich-Orsini, supra note 182, Exhibit    -85, pp. 42–44.
                                                                                             T




                                                                                                          58
         Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 64 of 85




indeed administrative contracts.206 The National Assembly has itself stated in the May
2016 Resolution that “contracts of public interest that require approval of the National
Assembly are a special category of administrative contracts . . . .”207

§ 170. Considering that Contracts of National Interest are a species of administrative
contracts, it must be the case that any Contract of National Interest satisfies the
definitional requirements of an administrative contract. If a contract does not meet the
requirements of an administrative contract, it therefore cannot qualify as a Contract of
National Interest.

§ 171. Under Venezuelan law, contracts may be characterized as administrative contracts
when the Public Administration208 is a party to the agreement and one of two additional
requisites is met: (i) the purpose of the contract must be an activity of “public service” or
of “general interest” 209 or (ii) the Public Administration is granted exorbitant decision-
making powers derived from the State’s sovereign authority (ius imperium).210 In
administrative contracts, the State’s sovereign powers grant the Public Administration
the authority to, inter alia, unilaterally (i) interpret, (ii) modify and even (iii) terminate the

206   Oficio N° G.G.A.J./C.D.E. 493, Doctrina de la Procuraduría General de las República 2006-2007 (Aug. 7,
      2006), Exhibit     -83, pp. 75–76; Farías Mata, supra note 205, Exhibit
                         T
                                                                                     -94, pp. 941–42; Pérez
      Luciani, Contratos de Interés Nacional, supra note 114, Exhibit   -63, p. 147.
                                                                          T



207   May 2016 Resolution, Fifth “Whereas” Clause (emphasis added), Exhibit         -82, p. 2.208 “Public
      Administration” is a term that, at the National level, encompasses (i) administrative bodies of the
      Republic (i.e., organs of the Republic without legal personality), (ii) Autonomous Institutes (i.e.,
      entities with legal personality of their own created by law enacted by the Legislature), and (iii)
      State foundations and corporations owned or controlled, directly or indirectly, by the Republic.
208   “Public Administration” is a term that, at the National level, encompasses (i) administrative bodies
      of the Republic (i.e., organs of the Republic without legal personality), (ii) Autonomous Institutes
      (i.e., entities with legal personality of their own created by law enacted by the Legislature), and (iii)
      State foundations and corporations owned or controlled, directly or indirectly, by the Republic.
209   Decisions of the Federal Court, (Nov. 12, 1954) (“Alberto Machado-Conejos Mestizos”), and of the
      Political-Administrative Chamber of the Supreme Court of Justice, (June 14, 1983) (“Acción
      Comercial”), in Luis Ortiz-Álvarez & Giovanna Mascetti, Jurisprudencia de Contratos Administrativos
      (1980-1999) (1999), Exhibit    -96, pp. 77, 81.
                                      T



210   Decisions of the Political-Administrative Chamber of the Supreme Tribunal of Justice N° 1002,
      (Aug. 5, 2004) (“DHL, Zoom, Domesa”), Exhibit       -97, pp. 27–28, and Decision N° 500, (May 19,
                                                            T



      2004) (“Inversiones y Desarrollo P&R”), Exhibit      -98, p. 5; Henrique Iribarren Monteverde, El
                                                             T



      Equilibrio Económico en los Contratos Administrativos y la Teoría de la Imprevisión, in 1 CONGRESO
      INTERNACIONAL DE DERECHO ADMINISTRATIVO EN HOMENAJE AL PROFESOR LUIS H. FARÍAS MATA
      (2006), Exhibit    -99, p. 148.
                                                                                                            59
            Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 65 of 85




contract, in order to safeguard the “public service” or the “general interest” entrusted to
the Public Administration by law. 211

§ 172. Administrative contracts concluded by the Venezuelan Public Administration are
subject—mainly or predominantly—to Public Law with regards to their (i) conclusion,
(ii) performance and/or (iii) termination, due to their close connection with the general
interest or a “public service.”212 This was affirmed in the Simón Muñoz Armas, et al. case,
in which it was expressly recognized that, for a contract to qualify as an administrative
contract: “it is indispensable that the contracting parties had wanted to submit themselves to a
Public Law regime . . . .”213 In Simón Muñoz Armas, et al., plaintiffs asked for the judicial
review of a Resolution taken by the National Assembly for the purpose of authorizing the
model clauses of certain joint venture agreements by PDVSA for the exploration and
production of hydrocarbons, arguing that the aforementioned clauses were
unconstitutional. These agreements did not concern the issuance of notes, nor were these
financing agreements. The Court rejected the judicial claim and added that in the contract
authorized by the National Assembly and reviewed by the Court, the parties’ conscious
and willing decision to submit to a Public Law regime served as the basis for the “binding
force” of the provisions of the contract. 214 In this case, a model agreement was approved
by the National Assembly after being submitted for review based on Article 5 of the



211   Citing Eduardo García de Enterría, a well-known and respected Spanish Administrative Law
      professor and scholar, often mentioned or invoked by Venezuelan courts and authors, Professor
      Brewer-Carías has called these exorbitant powers “extra-contractual clauses” or provisions outside
      the Contract, because they derive directly from (general) legal authority granted to the Public
      Administration as manager of the “public interest.” Allan Randolph Brewer-Carías, La Evolución
      del Concepto de Contrato Administrativo, in 1 LIBRO HOMENAJE AL PROFESOR ANTONIO M OLES CAUBET
      (1981), Exhibit   T
                          -100, p. 63. For example, a work contract entered into by the Republic for the
      purpose of building a dam designed to generate electricity in Venezuela might qualify as an
      administrative contract because of the underlying general interest. By contrast, considered by itself
      a credit agreement would not qualify as an administrative contract, because its purpose is not an
      activity of general interest.
212   Decisions of the Federal Court, (Nov. 12, 1954) (“Alberto Machado-Conejos Mestizos”), and of the
      Political-Administrative Chamber of the Supreme Court of Justice, (June 14, 1983) (“Acción
      Comercial”), supra note 209, Exhibit -96, pp. 77, 81.
213   Allan Randolph Brewer-Carías, El Caso de la Apertura Petrolera (Documentos del Juicio de Nulidad
      Contra la Autorización Parlamentaria para los Convenios de Asociación Petrolera 1996-1999) (“Simón
      Muñoz Armas, et al.”) (2001) (emphasis added), Exhibit     -101, p. 314.
214   Id.
                                                                                                        60
         Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 66 of 85




Nationalization Law, which demanded legislative approval of certain joint-venture
agreements involving the exploitation of hydrocarbons.

§ 173. The Governing Documents do not satisfy several of the core requirements of
administrative contracts, and therefore cannot constitute Contracts of National Interest.

§ 174. First, although the agreements were entered into by entities of the Public
Administration, namely PDVSA and PDVSA Petróleo, the purpose of these agreements
was not an activity of “public service” or “general interest.” Rather, the Governing
Documents’ purpose concerned the exchange of the 2017 Notes for new notes due 2020
secured by an interest in the shares of CITGO Holding, as U.S.-based company.

§ 175. Second, PDVSA and PDVSA Petróleo have no sovereign decision-making powers
with regard to these agreements.215 Unlike, for example, the Republic’s sovereign power
to unilaterally rescind a mining contract to which it is party,216 PDVSA and PDVSA
Petróleo have no power to unilaterally cancel or rescind the Governing Documents, nor
is there any such provision in these agreements that would allow PDVSA and PDVSA
Petróleo to do so. This fact is apparent from the Plaintiffs’ attempt to seek a judicial
decision declaring these agreements null and void. Were they administrative contracts,
PDVSA and PDVSA Petróleo would possess that power on their own.

§ 176. Third, the Governing Documents contain governing law provisions that state that
the laws of the State of New York govern the agreements. This choice of law reveals that
the Governing Documents are not administrative contracts not only because
Administrative Contracts are ex rerum natura (from the nature of things) subject—mainly
or predominantly—to Venezuelan Public Law (see supra § 22), but because of the parties’
conscious and explicit will to submit to a completely different legal regime: New York
law (see Simón Muñoz Armas et al., supra § 172). The Governing Documents are thus wholly
distinguishable from PDVSA’s joint venture agreements discussed in the Simón Muñoz

215   Typically, decentralized entities in the form of public law—namely, Autonomous Institutes
      (Institutos Autónomos)—are created and governed by public law norms and may exercise sovereign
      authority (ius imperium); on the contrary, State Corporations are created according to the norms of
      private law and lack the possibility of exercising sovereign authority. Organic Law of the Public
      Administration, art. 29, Exhibit    -20, p. 12; see also DHL, Zoom, Domesa, N° 1002, Exhibit  T
                                                                                                     -97,
      pp. 27–28; Inversiones y Desarrollo P&R, N° 500, Exhibit          T
                                                                           -98, p. 5; Henrique Iribarren
      Monteverde, supra note 210, Exhibit      -99, p. 148.
216   Crystallex International Corporation v. Venezuela, ICSID Case N° ARB(AF)/11/2, Award (Apr. 4,
      2016), Exhibit   T
                         -102, pp. 120–21.
                                                                                                        61
         Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 67 of 85




Armas case, which required legislative approval prior to contracting. The joint venture
agreements in that matter clearly subjected the parties to Venezuelan Public Law. Simón
Muñoz Armas is also distinguishable because it involved a law requiring legislative
approval of certain joint-venture contracts entered into by PDVSA involving the use of
hydrocarbons, namely, the Nationalization Law. This law, which was repealed in 2006, is
wholly inapplicable to financing agreements or agreements for the issuance of debt.

§ 177. Considering that Contracts of National Interest are a species of administrative
contracts, and having concluded that the Governing Documents are not administrative
contracts, the consequence is obvious: the Governing Documents (i) cannot be considered
to be Contracts of National Interest and (ii) are not subject to the authorization required
by Article 150 of the Constitution.

V.       EVEN IF THE GOVERNING DOCUMENTS WERE FOUND TO BE
         CONTRACTS OF NATIONAL INTEREST, A VENEZUELAN COURT WOULD
         LIKELY ENFORCE THE CONTRACTS

§ 178. As set forth above, it is my opinion that the Indenture and the Pledge Agreement
are not Contracts of National Interest, and therefore they did not require National
Assembly approval when they were concluded. However, even if a Venezuelan court
determined such contracts to be Contracts of National Interest, it is my opinion that a
Venezuelan court deciding in accordance with Venezuelan laws would still hold such
agreements to be binding and enforceable on PDVSA and PDVSA Petróleo because of an
important principle of Venezuelan law: the principle of legitimate expectations. Said
principle serves to protect the expectations of counterparties against unfair prejudice in
matters dealing with the Public Administration, specifically, and contracts more
generally.

         A.      Official Acts of the Public Administration, such as the Indenture and the
                 Pledge Agreement, Are Entitled to the Presumption of Legality Under
                 Venezuelan Law

§ 179. Under Venezuelan law, unilateral decisions taken by the Public Administration
acting as an authority—i.e., administrative acts—are presumed to be valid and
legitimate.217 This is known as the presumption of legality. Scholars, both in Venezuela



217   Decision of the First Contentious-Administrative Court, (June 16, 1983), in 15 REVISTA DE DERECHO
      PÚBLICO (1983), Exhibit      T
                                    -127, p. 148; see also Allan Randolph Brewer-Carías, El Derecho
                                                                                                      62
Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 68 of 85
         Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 69 of 85




invalidate such contracts (i.e., proves to a court with certainty that such contracts are
invalid) and a Venezuelan court of law declares the contract concluded by the Public
Administration is therefore invalid, said contract must remain in full force and the
contracting parties are obliged to perform their obligations in good faith. 222

§ 182. As discussed above (see supra §§ 35–§ 40), PDVSA is a member of the Public
Administration, and therefore the acts and contracts concluded by PDVSA are entitled to
the presumption of legality. This includes contracts entered into by PDVSA, including the
Indenture and the Pledge Agreement. Thus, as a matter of Venezuelan law, given the
presumption of legality of the acts of the Public Administration, (i) the Indenture and the
Pledge Agreement, as contracts concluded by PDVSA (a member of the Public
Administration), must be considered valid and legal, and (ii) the corporate decisions
taken by PDVSA and PDVSA Petróleo for the purpose of concluding the Indenture and
the Pledge Agreement, must also be considered both (i) true and correct and (ii) valid and
legal. This is particularly true given the requirements of Article 150 of the Constitution,
upon which PDVSA now relies in order to invalidate the Indenture and the Pledge
Agreement,
                               . 223

§ 183. Therefore, if PDVSA were to attempt to invalidate the Indenture and the Pledge
Agreement in Venezuelan court, the parties to those agreements seeking enforcement
would have the benefit of the presumption of legality, both with respect to the agreements
themselves and the representations made therein, and each of PDVSA’s acts in
furtherance of concluding those agreements. PDVSA would have the burden of proving,
not simply with likelihood, but with certainty, that the Indenture and Pledge Agreement



      declaration of nullity in this contentious-administrative jurisdiction, must properly prove the
      existence of the vices on which his complaint is based.” According to the second, “the presumption
      of legality that protects administrative acts obliges those who intend to enervate their effects,
      because they consider their rights injured, to produce evidence to the contrary, destroying that
      presumption.”
222   According to Articles 1159 and 1160 of the Civil Code: (i) “contracts have the force of law between
      the parties. They cannot be revoked except by mutual consent or for the causes authorized by the
      Law”; and, (ii) “contracts must be executed in good faith and oblige to comply not only with what
      is expressed in them, but to all the consequences that derive from the same contracts, according to
      equity, use or the Law.” Official Gazette N° 2990 Extraordinary (July 26, 1982), Exhibit     -107, p.
                                                                                                   T



      78.
223   Hogan Memorandum Dated Sept. 21, 2016 (HL_021479), supra note 94, Exhibit           T
                                                                                           -60, pp. 2–3.
                                                                                                           64
         Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 70 of 85




were illegitimate. Without exceeding this high bar, a Venezuelan court applying the
presumption of legality would find the Indenture and Pledge Agreement enforceable.

         B.      Under the Principle of Legitimate Expectations and the Rule of Venire
                 Contra Factum Proprium Non Valet, the Governing Documents Are Valid

                 i.      The Principle of Legitimate Expectations

§ 184. The Venezuelan legal system protects the legitimate expectations of both
individuals and private corporations that may have arisen from their dealings with the
Venezuelan Public Administration.224 Venezuelan courts affirm that as a general principle
of Administrative Law, legitimate expectations condition and govern all acts and conduct
by the Public Administration, and that parties may rely on reasonable expectations of the
Public Administration when engaging with it. 225

§ 185. The protection of legitimate expectations derives from the principles of legal
certainty226 and good faith.227 The principle of legitimate expectations finds its foundation
in the legal aphorisms venire contra factum proprium non valet (“prohibition against going
against one’s own acts”) and nemo auditur sua turpitudinem allegans228 (“no one can be
heard to invoke his own turpitude”). Thus, one’s legitimate expectations have been
violated when actions taken by the Public Administration contradict its previous behavior




224   Hildegard Rondón de Sansó, El Principio de Confianza Legítima en el Derecho Venezolano, in IV
      J ORNADAS INTERNACIONALES DE DERECHO ADMINISTRATIVO ALLAN RANDOLPH BREWER-CARÍAS
      (1998), Exhibit  -108, pp. 295–351; Decision of the Political-Administrative Chamber of the
                         T



      Supreme Tribunal of Justice N° 514, (Apr. 3, 2001) (“Coca-Cola”), Exhibit -109, pp. 10–11.
                                                                                 T



225   Decision of the Political-Administrative Chamber of the Supreme Tribunal of Justice N° 1181,
      (Sept. 28, 2011) (“Ingenería Pecha”), Exhibit -110, p. 27.
226   In Venezuela, the principle of legal certainty is embedded in the Constitution. Decision of the
      Political-Administrative Chamber of the Supreme Court N° 686, (Oct. 30, 1997) (“Luis Enrique
      Pages”), Exhibit   -111, pp. 6–7.
                         T



227   Decision of the Political-Administrative Chamber of the Supreme Tribunal of Justice N° 1171, (July
      3, 2007) (“Universidad Central de Venezuela”), Exhibit     -112, p. 23; Decision of the Political-
      Administrative Chamber of the Supreme Tribunal of Justice N° 213, (Feb. 18, 2009) (“La Oriental de
      Seguros”), Exhibit     -113, p. 11.
228   Decision of the Electoral Chamber of the Supreme Tribunal of Justice N° 98, (Aug. 1, 2001) (“Club
      Campestre Paracotos”), Exhibit  -114, p. 30 (“[N]o one can claim their own clumsiness.”)
                                       T




                                                                                                     65
         Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 71 of 85




or statements229 in a manner that prejudices that party because the Public Administration
has the duty to act coherently, i.e., without ambiguity. Indeed, actions taken by the Public
Administration should give individuals and private corporations the ability to predict or
foresee the future behavior of the former and, consequently, be able to act on the
confidence derived from the Public Administration’s previous conduct. 230

§ 186. Under Venezuelan law, the principle of legitimate expectations may arise from acts
or conduct of the Public Administration and, therefore, applies to contracts entered into
by the Public Administration. Indeed, Venezuela’s Supreme Tribunal of Justice has
affirmed that:

           [R]egarding the scope of application of the principle of legitimate
           expectations in Administrative Law, said principle is not limited to
           formal actions, rather it applies to a wide range of the Public
           Administration’s behaviors, such as: formal unilateral or contractual
           agreements; promises, administrative doctrine; information and
           interpretations; factual behaviors that make one expect an action from
           the Public Administration in a specific case; usage, customs or unwritten
           rules . . . .231

§ 187. In other words, legitimate expectations are protected whenever the Public
Administration (i) acts as an authority and issues an administrative act; or (ii) enters into
a contractual relationship. 232

§ 188. Significantly, the principle of legitimate expectations has been used by Venezuelan
courts to dismiss arguments made by a party when said arguments are in contradiction
with the party’s previous conduct. For example, in the Coca-Cola Company (“Coca-Cola”)
case, Coca-Cola asked the Supreme Tribunal of Justice to declare null and void an

229   Caterina Balasso Tejera, El Principio de Protección de la Confianza Legítima y su Aplicabilidad Respecto
      de los Ámbitos de Actuación del Poder Público, in 100 REVISTA DE DERECHO PÚBLICO (2006), Exhibit
          -115, p. 745.
230   See, mutatis mutandis, Decision of the Constitutional Chamber of the Supreme Tribunal of Justice
      N° 1252 (June 30, 2004) (“José Andrés Romero”), Exhibit   -116, p. 6.
231   Club Campestre Paracotos, N° 98, Exhibit      -114, p. 31.
232   Id.; José Ignacio Hernández González, Contratos de la Administración y Contencioso Administrativo, in
      VIII J ORNADAS INTERNACIONALES DE DERECHO ADMINISTRATIVO ALLAN RANDOLPH BREWER-
      CARÍAS (2005), Exhibit      -117, p. 500; 4 Allan Randolph Brewer-Carías, Tratado de Derecho
      Administrativo (2013), Exhibit   -129, pp. 239–41.
                                                                                                           66
         Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 72 of 85




administrative decision by virtue of which the Ministry for Development had denied a
request for registration of Coca-Cola’s trademark.233 Coca-Cola argued that in precedent
cases the Ministry had applied specific criteria in order to approve similar requests and
that a sudden change of said criteria would violate Coca-Cola’s legitimate expectations.
The Supreme Tribunal of Justice found that the Ministry’s decision had violated Coca-
Cola’s legitimate expectations because it had departed from the criteria used in similar
cases and, consequently, declared the decision null and void.

§ 189. Similarly, in the Universidad Central de Venezuela (“UCV”) case, a commercial firm,
Repro Sportny, filed a complaint against UCV, a public university (and, as such, part of
the Venezuelan Public Administration).234 Repro Sportny demanded payment due under
a contract where UCV had placed an urgent order to buy sport uniforms, Repro Sportny
had fulfilled its obligations and delivered the uniforms under said order, and the
uniforms were then used by UCV’s athletes. After receiving the uniforms, UCV refused
to pay, arguing that procedures for the conclusion of its contracts had not been followed.
The Supreme Tribunal of Justice ruled that UCV had to make the payment demanded
because, despite the lack of compliance with the internal rules invoked by UCV, Repro
Sportny had a legitimate expectation to receive said payment.

§ 190. Legitimate expectations may arise from the previous interpretation of Venezuelan
laws made by the contracting parties (in the case at hand, the reading and interpretation
that the contracting parties had made of Article 150 of the Constitution 235 based on or
relying on, among other legal authorities, Andrés Velásquez et al. (2002), Attorney General of




233   Coca-Cola, N° 514, Exhibit    -109, pp. 10–11.
234   Universidad Central de Venezuela, N° 1171, Exhibit    -112, pp. 20–23.
235   Club Campestre Paracotos, N° 98, Exhibit    -114, p. 31.
                                                                                           67
         Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 73 of 85




the Republic II (2007), Brigitte Acosta Isasis (2016),236 and the May 2016 Resolution, 237 as well
as the                          ).

§ 191. As I have previously stated, PDVSA and PDVSA Petróleo are State Corporation
(see supra §§ 34–§ 42). As such, they are part of the National Public Administration. Being
part of the National Public Administration, their conduct is governed by the principle of
legitimate expectations.

§ 192. Furthermore, authorizations and approvals of Contracts of National Interest by the
National Assembly are considered administrative in nature. 238 Because of this,
Venezuelan scholars have affirmed that the principle of legitimate expectations governs
the conduct of the Legislature when it authorizes or approves Contracts of National
Interest.239




236   Andrés Velásquez et al. (2002), Attorney General of the Republic II (2007), and Brigitte Acosta Isasis
      (2016), and the cases before them, represent a stable and coherent line of jurisprudence. An
      unforeseen and unjustified change of the criteria set by those cases would violate the principle of
      legitimate expectations of the Defendants who had relied in good faith: (i) directly, on the
      representations made in said documents; and (ii) indirectly, on the legal interpretation of Article
      150 of the Constitution by the Constitutional Chamber on which the aforementioned
      representations relied. Regarding legitimate expectations and judicial activity. See, mutatis
      mutandis, Decision of the Constitutional Chamber of the Supreme Tribunal of Justice N° 1490, (July
      13, 2007) (“Telcel”), Exhibit   -118, pp. 23–24.
237   Quoting Lee C. Buchheit and Mitu Gulati, Professor Hernández González has affirmed that, if
      confronted with a claim of nullity, creditors “may claim that they acted in good faith, protected by
      rulings and decisions of legitimate authorities, even when there are doubts as to the violation of
      the Constitution. Finally, in Venezuela it has been admitted, for some time now, that in case of
      debts and illegal contracts,” the Republic must honor the debt in order “to avoid enrichment
      without cause, which it would prevent ignoring all the debt issued in violation of the
      Constitution.” José Ignacio Hernández González, ¿Es Legítima la Deuda Pública Venezolana?,
      Prodavinci (Aug. 28, 2017), Exhibit     -119, p. 4.
238   Banco de Venezuela, N° 760 (Dissenting Opinion by Justices Padilla, Duque Sánchez, Monsalve
      Casado, Rosales, Urbaneja Achelpohl, Toro and Lares Martínez), Exhibit          -69, p. 12; see also,
                                                                                        T



      mutatis mutandis, Brewer-Carías, Derecho Administrativo, supra note 49, Exhibit    -39, pp. 84, 92; 3
      Brewer-Carías, supra note 188, Exhibit    -86, p. 636.
239   Hildegard Rondón de Sansó, Visión General del Principio de Expectativa Plausible, in 141 BOLETÍN DE
      LA ACADEMIA DE CIENCIAS POLÍTICAS Y SOCIALES (2003), Exhibit          -120, p. 337; Brewer-Carías,
                                                                              T



      Derecho Administrativo, supra note 49, Exhibit -39, p. 84.
                                                                                                         68
         Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 74 of 85




          C.      Plaintiffs’ Current Lawsuit Violates the Principle of Legitimate
                  Expectations

§ 193. As discussed above (see supra §§ 7–§ 8), according to the Lawsuit, the Indenture,
the Pledge Agreement, and the 2020 Notes are null and void ab initio, because they were
not authorized by the National Assembly and were concluded, therefore, in violation of
the Venezuelan Constitution.240

§ 194. The aforementioned allegations openly contradict (i) the letter of the Indenture and
the Pledge Agreement and the representations made by PDVSA and PDVSA Petróleo
therein, as well as


§ 195. Indeed, according to the text of the Indenture and the Pledge Agreement, PDVSA
and PDVSA Petróleo represented that all legal requirements established by Venezuelan
law for the validity of those agreements were duly met (see supra §§ 67–§ 69). For instance,
within the Indenture and Pledge Agreement:

      a. PDVSA represented that “all things necessary [(i)] to make this Indenture a valid
         agreement of [PDVSA]” and (ii) to “make the [2020] Notes . . . valid obligations of
         [PDVSA] as hereinafter provided” had been done;241

      b. PDV Holding represented, among other things, that it “ha[d] full power and
         authority, and all governmental licenses, authorizations, consents and approvals, to
         execute and deliver [the Pledge Agreement] . . . and perform its obligations
         thereunder;”242 and

      c. All parties represented that they intended the Indenture and Pledge Agreement to
         be governed by and subject to New York law (see supra §§ 64–66).

§ 196.




240   Lawsuit, §§ 74, 83, 85, 94.
241   Indenture, Second “Whereas” Clause (HL_002709), Exhibit     -02, p. 1.
                                                                  T



242   Pledge Agreement, § 3.01(b), (ASH_00009011), Exhibit   -04, p. 9.
                                                                                           69
            Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 75 of 85




§ 197. Moreover, these statements contradict the dual opinions issued by PDVSA’s
lawyers advising on the Indenture and the Pledge Agreement in the Caracas and New
York offices of Hogan Lovells. Hogan Lovells concluded that:

      a. PDVSA and PDVSA Petróleo had the corporate power and authority to take all
         necessary corporate action to authorize the Exchange, the issuance of the Notes and
         to execute, deliver, and perform the transaction; 246

      b. The issuance of the 2020 Notes and the execution, delivery, and performance of the
         Indenture and Pledge Agreement were within PDVSA and PDVSA Petróleo’s
         respective corporate powers and were authorized by all necessary corporate
         action;247 and

      c. The Indenture and Pledge Agreement had been duly executed and delivered and
         were legal, valid, and binding obligations on all parties, as applicable, under New
         York State law, enforceable against PDVSA and PDVSA Petróleo in accordance with
         their terms.248

§ 198. The Lawsuit alleges that the Indenture and the Pledge Agreement are Contracts of
National Interest, and as such, required approval in advance by the National Assembly.
These allegations directly contradict the previous and express representations made by
Plaintiffs PDVSA (acting as Issuer), PDVSA Petróleo (acting as Guarantor), PDV Holding,

243   Hogan Memorandum Dated Sept. 21, 2016 (HL_021479), supra note 94 (emphasis added), Exhibit
        -60, p. 4.
244   Id. at p. 2.
245   Id. at p. 3.
246   Hogan (Caracas) Opinion Letter Dated Oct. 28, 2016 (HL_011111), Exhibit   -61, p. 4.
                                                                                T



247   Id.
248   Hogan (NY) Opinion Letter Dated Oct. 28, 2016 (HL_011091), Exhibit    62, p. 5.
                                                                                             70
         Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 76 of 85




Inc. (acting as Pledgor), and PDVSA’s New York and Venezuelan legal counsel, that the
parties had obtained all necessary approvals for the transaction, and that the transaction
was otherwise legal and valid. Plaintiffs allegations to the contrary violate the well-
established principle of legitimate expectations.

§ 199. The allegations in the Lawsuit also violate the legitimate expectations of the parties
because all parties, including PDVSA and PDVSA Petróleo, agreed that the Indenture and
Pledge Agreement would be governed exclusively by New York law. By arguing that the
Indenture and Pledge Agreements are Contracts of National Interest, PDVSA and PDVSA
Petróleo must implicitly argue that these agreements are also subject mainly or
predominantly to Venezuelan Public Law (a requirement of every Contract of National
Interest, see supra §§ 167,§ 176), and not New York law as previously agreed. 249 This
reversal on the clear terms of the Indenture and Pledge Agreement also represents a
violation of the principle of legitimate expectations of the parties.

§ 200. Under Venezuelan law, the general rule is that laws are considered to be known
by all parties on the date they are published in the Official Gazette of the Republic (Article
1° of the Venezuelan Civil Code) (“Civil Code”). As such, the laws are applicable to all,
including the State, individuals, and private corporations, starting on the date of
publication. 250 Accordingly, when PDVSA declared in the Indenture that “all things
necessary [(i)] to make the Indenture a valid agreement” and (ii) “to make the [2020]
Notes, when executed by the Issuer and authenticated and delivered by the Trustee and
duly issued by the Issuer, valid obligations of the Issuer” have been done,

                                                        Under Venezuelan law, no one
                                                                 251

may claim ignorance of the law in order to excuse compliance with it (Article 2° of the
Civil Code).252 Our highest court has established that:


249   This observation is also significant because the choice of law provision agreed to by Plaintiffs at
      the time of the Indenture and the Pledge Agreement indicates they did not intend at the time to be
      entering into a Contract of National Interest.
250   Civil Code, art. 1, Exhibit     -107, p. 17; see also Decision of the Constitutional Chamber of the
      Supreme Tribunal of Justice N° 1358, (Aug. 13, 2008) (“Defensor del Pueblo”), Exhibit    -121, p. 9;
                                                                                               T



      Decision of the Constitutional Chamber of the Supreme Tribunal of Justice N° 1674, (July 18, 2002)
      (“Jesús Salvador Rendón Carrillo”), Exhibit  T
                                                      -122, pp. 6–7.
251   Indenture, Second “Whereas” Clause (HL_002709), Exhibit       -02, p. 1; Hogan Memorandum
      Dated Sept. 21, 2016 (HL_021479), supra note 94, Exhibit 60, pp. 2–3.
252   Civil Code, art. 2, Exhibit   -107, p. 17.
                                    T




                                                                                                       71
         Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 77 of 85




           [N]o one can allege in his defense his own ignorance [of the laws], as
           determined by the Latin principle “Ignorantia Iuris Neminem Excusat” or
           “Ignorantia Legis Non Excusat” . . . .253

         D.      The Lawsuit Is Inconsistent with the National Assembly’s May 2016
                 Resolution, Thereby Violating the Principle of Legitimate Expectations

§ 201. The definition of Contracts of National Interest used by the National Assembly in
its May 2016 Resolution further gainsays the allegations set out in the Lawsuit (see supra
§§ 7–§ 8). The wording used by the May 2016 Resolution—and, therefore, its scope—is
undoubtedly clear and simple: according to the National Assembly, Contracts of National
Interest are those entered into by the National Executive—i.e., by the competent
administrative bodies of a specific legal entity: the Republic (see supra §§ 93–§ 128). By
circumscribing Contracts of National Interest to contracts concluded by the Republic
through the National Executive, the National Assembly recognized that the Republic has
to be a party to Contracts of National Interest.254

§ 202. Contradicting the terms of the May 2016 Resolution, the Lawsuit has attempted to
widen the definition of Contracts of National Interest to encompass contracts entered into
by State Corporations. Certainly, by substituting the term National Executive—employed
in the May 2016 Resolution and meaning administrative bodies of the highest hierarchy
of the Republic (inter alia, the Presidency of the Republic, Executive Vice Presidency of the
Republic, and Ministries)—with the term National Public Administration, which
encompasses a variety of public entities other than the Republic, the Lawsuit departs from
the letter and intent of the May 2016 Resolution.

§ 203. According to this new and expanded definition proffered within the Lawsuit,
contracts entered into by the National Public Administration, including State
Corporations, should have been authorized in advance by the National Assembly. 255 The
aforementioned contradiction between the explicit terms of the May 2016 Resolution,
where no authorization is required, and the allegations in the Lawsuit, where such



253   Decision of the Civil Cassation Chamber of the Supreme Tribunal of Justice N° 25, (Feb. 10, 2009)
      (“Materiales Salerno”), Exhibit  -123, p. 5.
                                       T



254   See Resolution on the Current Financial Situation of Petróleos de Venezuela, S.A. (Sept. 27, 2016)
      (“New Resolution”), Exhibit     -124.
255   Lawsuit, §§74, 85.
                                                                                                     72
            Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 78 of 85




authorization is purportedly required, is incompatible with the principle of legitimate
expectations.

            E.       The National Assembly’s September 27, 2016 Resolution, On Which
                     Plaintiffs Rely, Is Inconsistent with Supreme Tribunal Precedent

§ 204. On September 27, 2016, after the announcement of the Indenture and Pledge
Agreement, but before conclusion of those agreements, the National Assembly issued a
resolution (the “New Resolution”), 256 wherein it:

      a. Expressed concern over the amount of debt in which PDVSA had incurred over the
         years (Fourth “Whereas” Clause); 257

      b. Rejected PDVSA’s offering as collateral “50.1% of the shares that make up the capital
         stock of CITGO Holding Inc.” in the exchange offer that PDVSA was extending to
         its bondholders (Second “Decision”). As seen, the rejection in question revolves
         around CITGO Holding Inc.’s shares being offered as collateral;258 and

      c. Urged the Public Prosecutor to open an inquiry to determine if the exchange offer
         protected the assets of the Nation in accordance with, inter alia, Article 187(9) of the
         Constitution (Third “Decision”).259

§ 205. At most, this New Resolution registered disagreement with the Exchange Offer.
The New Resolution notably did not declare that the Exchange Offer or the Governing
Documents were unconstitutional or would be void ab initio; or even cite Article 150 of
the Constitution. In any event, the National Assembly does not have the authority to
declare the nullity of a contract on those constitutional grounds; such a decision could
only be taken by a court of law.

§ 206. Even assuming that the New Resolution did declare that the Exchange Offer was
illegal (which it plainly does not), the National Assembly disregarded several key legal
precedents in its New Resolution, each of which would violate the principle of legitimate
expectations. For instance, the New Resolution cites as justification for its objection to the
Pledge Agreement that PDVSA “is a highly indebted entity” and that its prior dealings

256   New Resolution, Exhibit    -124, p. 3.
257   Id. at 3.
258   Id. at p. 4.
259   Id.
                                                                                               73
         Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 79 of 85




have “significantly compromise[d] the liquidity of the company.” The resolution also cites
the fact that security was pledged for the transaction, and that, in particular, shares of
CITGO Holding were pledged.

§ 207. To the extent the New Resolution set forth a theory that the prior indebtedness of
an entity relates to whether a certain contract is a Contract of National Interest, it was
novel and, in any event, had not been formally included in a law at the time the Pledge
and the Indenture were concluded.

§ 208. Likewise, Venezuelan Courts have never ruled that having collateral transforms a
regular financing arrangement into a Contract of National Interest. 260 In the case of CITGO
Holding shares, in particular, this argument is of little weight, as creditors would still
have had the right to pursue the CITGO Holding shares in the event PDVSA defaulted on
the 2020 Notes, even if the 2020 Notes were not secured by a pledge of CITGO Holding’s
shares.




                                              Creditors of CITGO Holding would have the
right to pursue these assets and interests in CITGO in the event of default.

§ 209. Given that the New Resolution contradicts the May 2016 Resolution and was not
founded on reasonable legal grounds—was not founded, i.e., on rational legal terms261—the
New Resolution is contrary to the principles of legitimate expectations, and a Venezuelan
Court would likely consider these inconsistencies and find that PDVSA and PDVSA
Petróleo cannot escape their obligations to contracting parties under Venezuelan law.




260   The collateral being offered in a specific transaction would only make a difference if it (i) belongs
      to the Republic itself and, therefore, (ii) may have a direct adverse impact on the Republic’s
      patrimony.
261   4 Brewer-Carías, supra note 232, Exhibit     -129, pp. 239–41.
                                                                                                        74
         Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 80 of 85




         F.      The Plaintiffs’ Lawsuit Is Inconsistent with Past Practice, Thereby
                 Violating the Principle of Legitimate Expectations

§ 210. The Lawsuit is also inconsistent with (i) the way in which PDVSA had conducted
itself in the past when entering into financial transactions; and (ii) the Legislature’s prior
and historic stances on PDVSA’s Public Debt.

§ 211. I understand that in the past, PDVSA has issued Public Debt without prior
authorization by the National Assembly. The undisputed fact that: (i) authorizations and
approvals of Contracts of National Interest by the National Assembly are considered
administrative in nature, and (ii) the National Assembly had not approved prior Public
Debt by PDVSA under Article 150 must be construed in light of the principle of legitimate
expectations.

§ 212. As set forth in sections § 55–§ 58, supra, prior to 2017, PDVSA had issued Public
Debt on several occasions. In each issuance, neither the issuer nor the National Executive
ever asked the National Assembly to authorize the Public Debt being issued by PDVSA.262

§ 213. As discussed above, counsel for the Defendants has informed me that PDVSA and
its subsidiaries have incurred debt and sold or encumbered assets on numerous occasions.
Counsel informs me that PDVSA’s subsidiaries, including PDV Holding, PDVSA
Petróleo, and entities owned by those subsidiaries, including CITGO Holding, have
similarly participated in debt issuances,                             .

§ 214. In each such sale or transaction, I am aware of no suggestion by the Legislature
that National Assembly approval was ever required, and I have found no indication that
the National Assembly’s approval was sought or obtained by PDVSA or any of its
subsidiaries.



262   The National Assembly has addressed certain transactions involving PDVSA. From my review,
      these transactions were ones in which PDVSA was participating in joint ventures, profit-sharing
      projects, joint operating agreements, association agreements or mixed company agreements
      (empresas mixtas) involving exploration or, exploitation of hydrocarbons in Venezuela pursuant to
      Article 5 of the Nationalization Agreement and Article 33 of the Hydrocarbons Law, Exhibit      -
      40. Under Venezuelan law, hydrocarbon reservoirs are owned by the Republic and exploration
      and exploitation activities are reserved to the Venezuelan state, directly or through State
      Corporations. In contrast, in the instruments reviewed I did not find language showing that such
      an approval was requested and/or granted to debt instruments issued by PDVSA.
                                                                                                    75
            Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 81 of 85




§ 215. Secondary sources reporting on PDVSA’s past debt practices have noted that:

             [I]t is not unusual for PDVSA bonds to be issued without legislative
             approval. On the contrary, what would have been highly unusual would
             have been for the [2020] bond to have been sent to the National Assembly
             for its approval. No PDVSA bond has ever been sent to the National
             Assembly for its approval. 263

§ 216. I concur with this conclusion. I, along with an associate of mine under my direct
supervision, have reviewed several securities filings by PDVSA and certain key
subsidiaries and have found no evidence of any of PDVSA’s past debt transactions
receiving National Assembly approval. 264

§ 217. I have found the same is true regardless of whether PDVSA’s past debt involved a
pledge or sale of its assets.265 For example, in 2013, PDVSA signed several financing
agreements under which foreign partners would lend funds for joint ventures with
PDVSA if the loan could be repaid with the joint venture’s production, i.e., “effectively
guaranteeing the loan on the country’s export revenues.” 266

§ 218. PDVSA also secured its loans against future oil productions, including with
Rosneft, to the best of my knowledge without prior approval by the National Assembly.267

§ 219. The only example I am aware of in which PDVSA’s agreements underwent some
form of Legislative approval is an agreement with the National Development Bank
BANDES, but that was approved only through a bilateral treaty between the Venezuelan
and Chinese governments, which served only as a framework for the loans, and included




263   Rodríguez & De Lima, Law & Order, supra note 74, Exhibit          -52, p. 3, accord The Invention of
                                                                         T



      History-Truth and Fiction in Accounts of the PDVSA Exchange Discussion, Venezuela Weekly (Nov. 4,
      2019), Exhibit   T
                        -128, p. 6.
264

                                                                                         . See Dep. Tr. of
      Mr. Luis Pacheco (Mar. 5, 2020), Exhibit    -14, pp. 94:21–96:6;
                                                  T




265   Rodríguez & De Lima, Law & Order, supra note 74, Exhibit       -52, pp. 7–8.
266   Id. at p. 7.
267   Id.
                                                                                                       76
            Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 82 of 85




direct commitments from the Republic. 268 The loan agreements themselves were never
submitted for review and approval by the National Assembly. 269 Consistent with this
historical practice, I found no evidence that PDVSA sought approval to issue the original
notes that would have reached maturity in April and November 2017 that were
exchanged for the 2020 Notes in 2016.

§ 220. Likewise, I am aware of no instance in which CITGO Holding or CITGO have
issued debt with National Assembly approval.




§ 221. These transactions show that: (i) the way in which the Indenture and the Pledge
Agreement were concluded was consistent with PDVSA and its affiliates’ prior conduct;
and (ii) that said prior conduct gave rise to legitimate expectations because it was
premised on an interpretation of Article 150 of the Constitution, according to which
secured and unsecured debt by PDVSA and its affiliates did not require prior
authorization by the Legislature.

§ 222. I, along with an associate of mine under my direct supervision, have also reviewed
the Official Gazettes of the Republic from 1975 to present and have found no evidence of
PDVSA’s debt transactions having received National Assembly approval in the past. It
has been common practice for the Legislature to publish relevant resolutions approving
transactions in the Official Gazette of the Republic, although there is no requirement to


268   The approval of international treaties is regulated by Article 187(18) of the Constitution, Exhibit
         -32, p. 28. According to said constitutional provision, the National Assembly has the power to
      “approve by law the treaties and international agreements concluded by the National
      Executive. . . .” Id.
269   Rodríguez & De Lima, Law & Order, supra note 73, Exhibit      -52, pp. 7–8.
270   Id. at p. 8.
271   Id.
272   Id.
                                                                                                      77
         Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 83 of 85




do so. I view the lack of any resolutions in the Official Gazette of the Republic as
additional evidence that it is unlikely that PDVSA’s past debt transactions were approved
by the National Assembly. Additionally, I have reviewed a transcript of a hearing in this
matter where counsel for Plaintiffs admitted that the National Executive had not asked
the National Assembly to authorize prior public debt issued by PDVSA in the past,273




§ 223. In light of the above, a Venezuelan Court would likely consider the past practices
of PDVSA and PDVSA Petróleo when determining the legitimate expectations of these
parties when entering into the Indenture and Pledge Agreement.

§ 224. I am aware that Plaintiffs have attempted to broadly differentiate PDVSA’s prior
transactions from the instant analysis by claiming that this case involves a pledge of
CITGO Holding’s share of CITGO, thereby placing PDVSA’s ownership of CITGO at risk.
That contention, however, is unavailing for several reasons.

§ 225. First, as raised above, other transactions have involved a pledge of CITGO’s
ownership, including transactions undertaken with the current Ad Hoc Board of PDVSA.
None of these transactions has, to my knowledge, required or involved National
Assembly approval.

§ 226. Second, Venezuelan Courts have never ruled that having collateral transforms a
regular financing arrangement into a Contract of National Interest, and, hence, demands
prior authorization by the Legislature. I am similarly unaware of any precedent that
suggests that PDVSA would be required to seek National Assembly approval simply
because it has pledged a “significant” asset. There is no authority to that effect. The
collateral being offered in a specific transaction would only make a difference if it (i)
belongs to the Republic itself and, therefore, (ii) may have a direct adverse impact on the
Republic’s assets and liabilities. Instead, the Republic must first and foremost be a party
to the transaction and the additional criteria of Andrés Velásquez et al. must be satisfied.



273   Hr’g Tr., Nov. 8, 2019, ECF No. 31, Exhibit      -125, pp. 13–14.
274



                   Exhibit   -53, pp. 193:16–22; 194:23–195:23; 196:11–14; 198:5–23; id. 167:7–25; 170:11–16;
      173:11-22.
                                                                                                          78
         Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 84 of 85




§ 227. Finally, the premise that the 2016 Exchange is characteristically different from other
historical PDVSA transactions because this transaction was secured by shares of CITGO
(and therefore places the ownership of CITGO at risk) is fundamentally flawed. As
discussed above, CITGO Holding is a wholly owned subsidiary of PDV Holding, which
in turn is a wholly owned subsidiary of PDVSA. Under Venezuelan law, PDVSA’s
assets—all of them—are part of the common pledge, i.e., the common guarantee, available
to all creditors.275 Absent the existing pledge over the shares of PDV Holding Inc.,
PDVSA’s creditors, including the holders of the 2020 Notes, would have had the right to
seize and acquire said shares had PDVSA defaulted on its obligations, because, as stated,
PDVSA’s assets are part of the common pledge available to all of its creditors. The pledge
of CITGO Holding shares, therefore, does not impact the risk of loss of control of CITGO.
Rather, it addresses the rights of priority of PDVSA’s creditors with respect to that asset.

§ 228. Thus, a Venezuelan court taking each of these factors into account when evaluating
Plaintiffs’ arguments would likely enforce the Indenture and the Pledge Agreement,
consistent with the legitimate expectations of the parties.

VI.      CONCLUSION

§ 229. In summary, it is my conclusion that the Governing Documents are not Contracts
of National Interest.

§ 230. I have come to this conclusion after a thoughtful examination of the Constitution,
the Constitutional Chamber’s precedent, and other relevant law. I base this conclusion on
two main considerations: (i) the Governing Documents are not Contracts of National
Interest because the Republic is not a party to any of the Governing Documents; and (ii)
at least two of the Constitutional Chamber’s additional criteria for Contracts of National
Interest, as set out in Andrés Velásquez et al., are not met with regard to the Governing
Documents.

§ 231. My opinion that the Governing Documents are not Contracts of National Interest
is further reinforced by two additional considerations: (i) the National Assembly has
established a statutory procedure for Financing Agreements for Public Debt, and PDVSA

275   Article 1864 of the Civil Code, Exhibit    -107, p. 112, states: “The debtor's assets are the common
      pledge of his creditors, who have in them an equal right, if there are no legitimate causes of
      preference. Legitimate causes of preference are privileges and mortgages.” According to the legal
      rule, creditors may enforce their credit right on the debtor's assets. The “privileges” to which
      Article 1864 refers include pledges (see Article 1871 of the Civil Code, Exhibit     -107, p. 113).
                                                                                                       79
Case 1:19-cv-10023-KPF Document 128-2 Filed 06/16/20 Page 85 of 85
